UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

HEARTLAND ALLIANCE FOR HUMAN
NEEDS & HUMAN RIGHTS,
D/B/A NATIONAL IMMIGRANT
JUSTICE CENTER                                   :
                                                 :
       Plaintiff,                                :       Civil Action No.:      16-204 (RC)
                                                 :
       v.                                        :       Re Document No.:       54, 56
                                                 :
UNITED STATES IMMIGRATION &
CUSTOMS ENFORCMENT et al.,                       :
                                                 :
       Defendants.                               :

                                 MEMORANDUM OPINION

     GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR SUMMARY
  JUDGMENT; GRANTING IN PART AND DENYING IN PART PLAINTIFF’S CROSS-MOTION FOR
                              SUMMARY JUDGMENT

                                     I. INTRODUCTION

       On December 18, 2015, President Barack Obama signed into law the Consolidated

Appropriations Act, 2016, which allocated federal funding for financial year 2016 for the federal

agency U.S. Immigrations and Customs Enforcement (“ICE”). See Am. Compl. ¶ 8, ECF No. 31

(citing Am. Compl. Ex. 1, ECF No. 31-1). The Consolidated Appropriations Act, 2016

stipulated that “funding made available under this heading shall maintain a level of not less than

34,000 detention beds. . . .” Am. Compl. Ex. 1 at 4 (emphasis added). 1 This statute thus

mandated that ICE “maintain” a minimum level of detention beds, thereby continuing a

requirement that was first included as a budgetary condition in 2009. See Am. Compl. ¶ 8; Am.


       1
          Because the document itself is not paginated, the Court refers here to the ECF page
number. Throughout this opinion, the Court uses the original page number if it is available and
defaults to ECF numbering if not.
Compl. Exs. 3–6, ECF Nos. 31-3–31-6. Since then, this requirement has been criticized by non-

profit organizations and the national media on the grounds that ICE has construed “maintain” to

mean “maintain and fill,” Am. Compl. ¶ 8, the specified level of detention beds, such that the

statute amounts to a “detention bed quota” or “detention bed mandate,” see generally Am.

Compl. Exs. 3–6 (compiling articles from Bloomberg News, Los Angeles Times, and New York

Times that discuss and critique the quota). According to such critics, the statute incentivizes ICE

to fill a set number of beds in for-profit facilities as well as federal detention facilities, Am.

Compl. ¶ 8, without considering factors such as “need,” id. ¶ 10 (quoting Ex. 3), “low-cost

alternatives to detention,” id. ¶ 11 (quoting Ex. 5), whether the detainee is a violent offender, id.

¶ 12 (quoting Ex. 6), or the monetary cost of the policy, id. ¶ 13 (citing Ex. 7, ECF No. 31-7).

        Plaintiff National Immigrant Justice Center (“NIJC”) is among these critics. Seeking to

“obtain pertinent information to inform the legal community and the public about ICE detention,

release, and bond policies and procedures,” id. ¶ 14, NIJC submitted two FOIA requests in 2014

that sought production of records both from ICE and from the Office of Management and Budget

(“OMB), respectively. As detailed below, Plaintiff submitted two further FOIA requests in 2017

to ICE and OMB. Id. ¶¶ 15, 24. Before and since the complaint in this matter was filed, ICE

and OMB have searched for and produced records responsive to these FOIA requests.

Throughout, NIJC has criticized aspects of the agencies’ searches and challenged the basis for

their withholding of certain records in whole or in part.

        Defendants ICE and OMB now move for summary judgment on Plaintiff’s claim. 2 See

Defs.’ Mot. Summ. J., ECF No. 54. Plaintiff opposes this motion and has filed a cross-motion



        2
        Defendants move for summary judgment on Plaintiff’s claim under FOIA. Plaintiff also
makes several claims under the Administrative Procedure Act, see Am. Compl. ¶¶ 54–59, 68–73.
Because neither parties’ filings address these claims, the Court will not analyze them here. The


                                                   2
for summary judgment. See Pl.’s Cross-Mot. Summ. J., ECF No. 56. For the reasons set forth

below, the Court will grant in part and deny in part Defendants’ motion for summary judgment

and grant in part and deny in part Plaintiff’s cross-motion for summary judgment.

                               II. FACTUAL BACKGROUND

       Because the FOIA searches in this case were conducted piecemeal over a period of over

four years and the adequacy of Defendant ICE’s searches is central to this suit, the Court will

begin by detailing both the FOIA requests submitted to ICE and the responsive searches

conducted by the agency. 3

                       A. Procedural History for 2014 FOIA Requests

       On July 1, 2014, Plaintiff submitted two FOIA requests to ICE and OMB, respectively. 4

Am. Compl. ¶¶ 15, 24. NIJC’s requests sought to determine “whether ICE has adopted uniform

detention, release, and bond policies that are independent from the bed space inventory and/or

from ICE quotas or performance objectives.” Id. ¶ 14.




Court notes, however, that other courts in this Circuit have “uniformly declined jurisdiction over
APA claims that”—like Plaintiff’s claims—“sought remedies made available by FOIA.”
Feinman v. F.B.I., 713 F. Supp. 2d 70, 76 (citing Kenney v. U.S. Dep’t of Justice, 603 F. Supp. 2d
184, 190 (D.D.C. 2009); People for the American Way Found. v. Nat’l Park Serv., 503 F. Supp.
2d 284, 308–09 (D.D.C. 2007); Edmonds Inst. v. U.S. Dep’t of the Interior, 383 F. Supp. 2d 105,
111–12 (D.D.C. 2005) (citations omitted).
       3
         Because the adequacy of Defendant OMB’s search is not at issue, the Court will not
specifically describe it except insofar as it bears on the adequacy of Defendant ICE’s search.
       4
          Although the complaint also names the Department of Homeland Security (“DHS”) as a
Defendant, DHS indicated that “it has no record of having received a FOIA request from
Plaintiff.” Status Report (Nov. 22, 2016) 3, ECF No. 24. Because neither Defendants’ motion
for summary judgment nor Plaintiff’s cross-motion raises any considerations regarding
Defendant DHS (separately than in its capacity as the Department of which ICE is a component),
the Court does not address DHS in resolving the instant motions.


                                                 3
                                 1. 2014 FOIA Request to ICE

       The ICE FOIA request, 2014-ICFO-02072, sought two categories of records. The first

prong of the request centered on two ICE field offices, namely ICE’s San Antonio and Seattle

Areas of Responsibility (“AORs”). 5 Am. Compl. Ex. 8, ECF No. 31-8; see also Defs.’

Statement Undisputed Material Facts ¶ 1, ECF No. 54-1. In this prong, NIJC sought:

   •   “daily, weekly, bi-weekly, and/or monthly Records of the bed space inventory in ICE’s

       San Antonio and Seattle AORs from June 1, 2013 through November 30, 2013,

       including the number of vacant beds and the detainee population, broken down by

       gender, individuals subject to mandatory custody, individuals subject to non-mandatory

       custody, and by the alleged custodial authority (e.g., INA §§ 236(a), 236(c), 241, 235);”

   •   “daily, weekly, bi-weekly, and/or monthly Records of bond amounts for detainees in

       ICE’s San Antonio and Seattle AORs from June 1, 2013 through November 30, 2013,

       including the detainee’s gender, whether the individual was subject to mandatory

       custody, and the alleged custodial authority for each individual (e.g., INA §§ 236(a),

       236(c), 241, 235);” and

   •   “any Records concerning the setting and calculation of bond amounts for detainees in

       ICE’s San Antonio and Seattle AORs from June 1, 2013 to the present, (including but not

       limited to) all communications (e.g., transmittals, letters, emails, memoranda, and reports,

       instructions, and summaries) related thereto.” Am. Compl. Ex. 8 at 3–4 (emphasis

       omitted).



       5
         Plaintiff’s 2014 FOIA request explains that “the term ‘AOR’ means the geographic area
of responsibility under the authority of an ICE field office.” Am. Compl. Ex. 8 at 1 n.2. For
consistency and clarity, the Court adopts this term. Unless otherwise indicated, the Court uses
the terms “field office” and “AOR” interchangeably.


                                                4
       The second prong of the request expanded beyond these two AORs and sought four kinds

of records regarding nationwide ICE-related detention (the “Detention Bed Quota”):

       •   “any Records dated between January 1, 2009 and the present which set out or reflect

           approved policies, guidelines, or procedures for maintaining and/or filling (i) a level

           of not less than 33,400 detention beds and/or (ii) a level of not less than 34,000

           detention beds, including all communications (e.g., transmittals, letters, emails,

           memoranda, and reports, instructions, and summaries) related thereto (such as to,

           from, or within ICE headquarters, an ICE field office, or an ICE AOR);”

       •   “any Records dated between January 1, 2009 and the present which set out or reflect

           an assessment of compliance with any statutory requirement for maintaining and/or

           filling (i) a level of not less than 33,400 detention beds and/or (ii) a level of not less

           than 34,000 detention beds;”

       •   “any Records from January 1, 2009 through the present which set out or reflect

           approved policies, guidelines, or procedures for appraising the performance of ICE

           personnel, Field Offices, or AORs related to maintaining and/or filling beds in

           detention facilities used to house ICE detainees;” and

       •   “any Records from January 1, 2009 through the present which set out or reflect

           approved policies, guidelines, or procedures for requesting and/or setting and/or

           calculating bond amounts for apprehended and/or detained individuals based on the

           presence of vacant beds in an ICE detention facility.” Id. at 4 (emphasis omitted).

ICE acknowledged receipt of this FOIA request on July 10, 2014, see Am. Compl. Ex. 9, ECF

No. 31-9, and issued a “final response” to Plaintiff on February 19, 2015, see Am. Compl. Ex.

10, ECF No. 31-10.



                                                  5
                  2. ICE’s First Search in Response to the 2014 FOIA Request 6

       According to declarations provided by the agency, ICE identified the records initially

released to Plaintiff after applying its “standard procedures for initiating searches in response to

FOIA requests.” Declaration of Toni Fuentes in Support of Defs.’ Mot. Summ. J. (“Fuentes

Decl.”) 5, ECF No. 54-2. After initial processing of Plaintiff’s request, “the ICE FOIA Office

determined that ICE’s Office of Enforcement Operations (ERO) was the program office likely to

have responsive records.” Id. ¶ 32. Following standard procedure, ERO submitted the request to

its Information Disclosure Unit (IDU). Id. ¶ 34. The ERO’s IDU reviewed Plaintiff’s request

and, “based on subject matter expertise and knowledge of the program officers’ activities,”

determined that it was appropriate to conduct searches for potentially responsive documentation

at the ERO Field office in San Antonio and the ERO Field Office in Seattle. Id. ¶¶ 34–35.

                                   a. Seattle Field Office Search

       Upon receipt of this directive, the designated FOIA point of contact in the ERO’s Seattle

Field Office tasked the Deputy Field Office Director (DFOD) with conducting relevant searches.

Id. ¶ 36. The DFOD is responsible for “supervis[ing] the ERO Seattle Office enforcement of

U.S. immigration law and agency policies,” including, inter alia, policies related to the

“calculation and setting of bond amounts[] within the state of Washington.” Id. The DFOD

conducted a search of his email and Microsoft Outlook archive folders. Id. He used the

following search terms: “‘34,000,’ ‘filling beds,’ ‘Vacant beds,’ ‘33,400 mandate,’ ‘detention

beds,’ and ‘bond amounts.’” Id.



       6
          The following summary of ICE’s first search in response to NICJ’s 2014 FOIA request
addresses only AOR searches because the filings before the Court do not explain what searches,
if any, ICE initially conducted for records responsive to the second prong of Plaintiff’s 2014
FOIA request, which sought records regarding ICE’s nationwide detention policy.


                                                  6
                               b. San Antonio Field Office Search

       The San Antonio AOR separately conducted a search in response to the ICE FOIA

Office’s tasking. The ERO San Antonio Field Office tasked its Assistant Field Operations

Director (AFOD), four Supervisory Detention and Deportation Officers (SDDOs), and two

Deportation Officers. Id. ¶ 37. The AFOD “oversees the day-to-day operations of the field

office,” including legal and policy enforcement “as they pertain to the setting and the calculation

of bond amounts.” Id. The SDDOs’ duties include “approv[al of] bonds and provid[ing]

guidance relating to any changes in the bond policies.” Id. The Deportation Officers “handl[e]

their individual assigned cases,” including bond determinations. Id. These employees, once

tasked, “collectively searched” both their Outlook email accounts and the “office’s shared (S)

Drive” with the search term “Bond.” Id.

                 3. ICE’s First Production and Plaintiff’s Administrative Appeal

       After both field offices completed their searches, ICE’s FOIA Office notified Plaintiff on

February 19, 2015, that its “search for responsive records produced 387 pages and 123 Excel

spreadsheets,” of which portions of 247 pages were withheld pursuant to FOIA Exemptions. Id.

¶ 8; see also Defs.’ Mot. Summ. J. 33, Ex. C, ECF No. 54-2. Plaintiff timely filed an

administrative appeal on April 19, 2015, arguing that ICE’s response was “deficient” and

contesting “the withholding of any records, in part or in their entirety, without a Vaughn index;”

the withholding of 35 pages “in their entirety based on a blanket assertion of exemptions and/or

without any meaningful explanation,” and the “incomplete search performed by the agency.”

Am. Compl. Ex. 11 at 2–3, ECF No. 31-11.

       This administrative appeal included arguments addressing both prongs of the 2014 FOIA

request. Regarding the first prong, NCIJ contended that the agency’s search of the San Antonio




                                                 7
and Seattle AORs had three deficiencies: (1) the responsive records failed to include particular

kinds of records, such as, among other omissions, “records disclosing its maximum space

capacity;” (2) the responsive records did not address “bond amounts for detainees” in either of

the AORs; and (3) the responsive records regarding the “setting and calculation of bond

amounts” omitted salient communications for the San Antonio AOR and failed to include “any

communications from the Seattle AOR.” Id. at 3–4. NCIJ contested the second prong as well,

arguing that the agency’s search for records regarding nationwide ICE-related detention was

inadequate because ICE produced minimal (four documents totaling eight pages) or no records in

response to the discrete items identified in its FOIA request. Id. Plaintiff suggested that there

were in fact responsive records not included in the agency’s production, pointing to public

records such as an August 2014 report by the Department of Homeland Security Office of the

Inspector General that “repeatedly discuss[ed] records relevant to the FOIA Request.” Id. at 4.

       In response to this administrative appeal, Defendant ICE “determined that a new

search(es) or modifications to existing search(es) could be made and it remanded the appeal to

the ICE FOIA Office” for supplementary processing and re-tasking. Defs.’ Statement of

Undisputed Material Facts (“Defs.’ SMF”) 2, ECF No. 54-1 (citing Defs.’ Mot. Summ. J. 58, Ex

E, ECF No. 54-2).

             4. ICE’s Supplemental Search in Response to the 2014 FOIA Request

       In response to NIJC’s April 19, 2015, administrative appeal, the ICE FOIA Office wrote

Plaintiff on May 15, 2015. Am. Compl. Ex. 13, ECF No. 31-13. In response to Plaintiff’s

administrative appeal, ICE FOIA had determined that ERO should “conduct new or modif[ed] . .

. search(es).” Fuentes Decl. ¶ 40; see also Am. Compl. Ex. 13 at 3. “Specifically, the ICE FOIA

Office instructed ERO to task the Office of Principal Legal Advisors (OPLA), the ICE’s Office




                                                 8
of Deputy Director, the ICE’s Office of Director, the Office of Chief Financial Officer, ERO,

and the Seattle [Field] Office [Field Office Director].” Fuentes Decl. ¶ 40. ICE’s filings do not

further detail who conducted these searches, which search terms were used, or the date ranges

that were applied for these searches. ICE subsequently produced further documents, totaling 732

pages and 127 Excel spreadsheets as of August 11, 2016. Declaration of Fernando Pineiro

Pursuant to Court Order (“Pineiro Decl.”) ¶ 20, ECF No. 19-1. 7

                                   5. Filing of FOIA Civil Suit

       As mentioned previously, Defendant ICE notified Plaintiff on May 15, 2015, that it

would be conducting further searches in response to NIJC’s administrative appeal. See Am.

Compl. Ex. 13. On February 5, 2016, no further records having been produced, Plaintiff filed the

instant FOIA suit. See Compl. After a hearing before the Court and submission of additional

declarations by both agencies, the Court ordered OMB to process further records and directed

ICE to explain whether it believed any further searches were necessary. Order (Nov. 8, 2016),

ECF No. 23. On November 22, 2016, Defendant ICE stated that it was conducting further



       7
          In addition to these pages were records referred to ICE by OMB that OMB had located
in its own independent search, which it conducted in response to Plaintiff’s separate 2014 FOIA
request to OMB. See Pineiro Decl. ¶ 20; see also Defs.’ Mot. Summ. J. 98, Ex. G, ECF No. 54-2
(September 9, 2014, letter from OMB discussing “two documents, totaling six pages” that
originated with Defendant ICE and which Defendant OMB referred to ICE). ICE withheld these
pages in full pursuant to FOIA Exemption 5. See id. at 103, Ex. I, ECF No. 54-2. Plaintiff
appealed this withholding as a constructive denial of records by ICE, characterizing this filing as
a supplemental appeal regarding the 2014 FOIA request to ICE. Id. at 100. However, the initial
ICE searches and the initial OMB searches were each assigned a different FOIA processing
number, and the documents that were referred to ICE were associated with the OMB processing
number. Id. ICE sent its “final response” regarding disposition of the records associated with
the OMB processing numbers on November 6, 2014. Id. at 102. Plaintiff’s appeal on grounds of
constructive denial was received on June 1, 2015. Id. at 100. Because ICE regulations require
appeals from an adverse agency determination to be received within 60 days, and because
Plaintiff’s appeal was received outside of this window, ICE administratively closed this appeal.
Id. (citing 6 C.F.R. § 5.9(a)(1) (2015)); see also Pineiro Decl. ¶¶ 11–14.


                                                9
review and processing of potentially responsive records. See Status Report (Nov. 22, 2016).

ICE also indicated that the parties were “working on clarifications regarding plaintiff’s request,”

with an eye to “specific Bates-numbered documents where the plaintiff indicated that other

records may exist based on these documents.” Id. at 1–2. However, this issue remained

unresolved, and NIJC continued to contest the scope of ICE’s search. In particular, Plaintiff

asserted that Defendants’ searches used improper cut-off dates. See Joint Status Report (Feb. 9,

2017) at 5, ECF No. 25. NIJC also contested both agencies’ withholdings in the parties’

February 9, 2017 Joint Status Report. See id.

       On that same day, in furtherance of its argument that the documents produced to date had

become “stale,” id. at 7, NIJC submitted two new FOIA requests with Defendant ICE (2017-

ICFO-15562) and Defendant OMB (2017-069), respectively. Plaintiff’s 2017 FOIA requests

were, in all relevant respects, identical to the 2014 FOIA requests. 8 See Am. Compl. ¶¶ 32, 34.

Each search request again sought two categories of records: prong one sought information

regarding ICE’s San Antonio and Seattle AORs and prong two sought information regarding

nationwide ICE-related detention (the “Detention Bed Quota”). See id. ¶¶ 15, 24. The 2017

request for records regarding the “Detention Bed Quota” covered the same four kinds of records

as the 2014 request. 9 The difference between the requests was the time period covered: the


       8
          The sole substantive discrepancy is that the 2014 request included two search requests
for the Seattle and San Antonio AORs that were not repeated in the 2017 request. Compare Ex.
A, ECF No. 54-2 (making three records requests regarding AORs) with Ex. J, ECF No. 54-2
(making one records request regarding AORs). The agency’s declarations do not separate out
this component, nor does Plaintiff at any point contest it, and so the Court considers the requests
identical in all material ways.
       9
         These four items are enumerated as items (2) to (5) in Plaintiff’s February 9, 2017
FOIA request, see Defs.’ Mot. Summ. J. 107, Ex. J, ECF 54-2, and referenced as “Plaintiff’s
FOIA request item numbers 2-5” in Defendants’ motion for summary judgment, id. at 9. They
are substantively identical to the four items enumerated as items (4) to (7) in the July 1, 2014
FOIA Request, see id. at 45, Ex. A, that are reproduced in full above, see supra Part II.A.1.


                                                10
February 9, 2017 FOIA requests updated the timeframe of the search to cover records originating

between July 2, 2014, and February 9, 2017. Id. ¶¶ 32, 34. Accordingly, read together, NIJC’s

two FOIA requests sought nationwide records for the period between January 1, 2009 and the

submission of the second FOIA request on February 9, 2017.

       Because the adequacy of Defendant ICE’s searches is central to the pending motions, the

Court will next describe the searches conducted by the agency in response to the 2017 FOIA

request submitted to ICE.

                     6. ICE’s Searches in Response to 2017 FOIA Request

       Upon review of NIJC’s 2017 FOIA request, the ICE FOIA Office initially tasked five

program offices with searches for potentially responsive records: the Office of Enforcement and

Removal Proceedings (ERO), the Office of Detention Policy and Planning (ODPP), the Office of

the Director, the Office of Congressional Relations (OCR), and the Office of Diversity and Civil

Rights (ODCR). See Fuentes Decl. ¶ 42; Supp. Fuentes Decl. ¶ 10. The ICE ERO also

determined that the ERO Seattle and San Antonio Field Offices should search for potentially

responsive records. Fuentes Decl. ¶ 43.

       On August 9, 2018, as the parties prepared to file motions for summary judgment,

Defendants moved for a temporary stay to permit ICE to conduct two additional searches. See

ECF No. 51. The Court granted this stay, see Minute Order (Aug. 9, 2018), and ICE agreed to

extend the date range of its searches, see Pl.’s Mem. Opp’n 4. Pursuant to this agreement, as

detailed below, ICE expanded its search to cover June 1, 2013 to August 1, 2018, for the first

prong of the request—appearing in both the 2014 and 2017 FOIA submissions—in which NIJC

sought “any Records concerning the setting and calculation of bond amounts for detainees in




                                               11
ICE’s San Antonio and Seattle [Areas of Responsibility (“AORs”).” Watkins Decl. Ex. 1, ECF

No. 56-3; see also Pl.’s Statement of Material Facts (“ Pl.’s SMF”) ¶ 1, ECF No. 56-7.

                             a. Searches of ERO Seattle Field Office

       Upon receipt of the 2017 FOIA request, the ERO Seattle Field Office tasked the Acting

Field Operations Director (AFOD) with conducting a search. Supp. Fuentes Decl. ¶ 44. The

AFOD “performs the duties of the FOD,” manages field office employees, and “ensur[es] that

the Seattle office enforces” all immigration laws “in accordance with the agency’s policies and

directives,” including those related to “calculation and setting of bonds.” Id. The ERO Seattle

Field Office’s AFOD conducted a search of his email account. Id. He searched for the terms

“detention beds” and “bed quota.” Id. Because the AFOD reported to the ICE FOIA Office

“that all potentially responsive records relating to bond calculations were previously produced”

in response to the 2014 FOIA request, id., this search did not result in any “additional records for

setting bond amounts or bond calculations in the Seattle [Field] Office.” Id.

       Subsequently, in approximately July 2018, the Seattle Field Office conducted a new

search using the time frame of June 1, 2013 to August 1, 2018. Id. ¶ 46. In this iteration of the

search, the Seattle Field Office tasked the Acting FOD, four Assistant FODs (AFODs), the

Deputy Field Operation Director (DFOD), and seventeen Supervisory Detention and Deportation

Officers. Id. ¶ 47. Each of these employees searched their individual outlook email accounts,

their individual computer folders, and the office’s shared drive. Id. “[U]sing the search function

of their outlook email account and their computers,” these individuals conducted queries with

terms that included, but “were not limited to: ‘bonds,’ ‘bond amount,’ ‘minimum bond amount,’

‘bed mandate,’ ‘adult detention,’ and ‘minimum monthly bond amount.’” Id. Potentially




                                                12
responsive records were sent to the ICE FOIA Office, id., and released to Plaintiff on September

13, 2018, id. ¶ 49.

                           b. Search of ERO San Antonio Field Office

       The ERO San Antonio Field Office also conducted a search, tasking its AFOD as the

individual “reasonably likely to have responsive records.” Id. ¶ 45. The ERO San Antonio Field

Office’s AFOD is responsible for supervising the daily ERO operations “of an eighteen-county

area in and around San Antonio, Texas,” and for managing 80 employees. Id. Using the search

terms “bond” and “bond determination,” he searched three locations: his desktop computer, the

office’s shared drive, and his email account. Id. The AFOD reported that “he was unable to

locate any responsive records pertaining to Plaintiff’s FOIA request” for records regarding the

nationwide detention policy (prong two) and forwarded other potentially responsive records to

the main ICE FOIA office. Id.

       The San Antonio Field Office also conducted further searches in mid-2018 in response to

Defendants’ litigation review. Id. ¶ 48. This search, like the Seattle Field Office search, was

adjusted to cover the time frame from June 1, 2013 to August 1, 2018. Id. ¶ 46. The San

Antonio Field Office tasked its FOD, ten Assistant FODs, three Deputy FODs, and forty-seven

Supervisory Detention and Deportation Officers, id. ¶ 48. These individuals each searched their

own Outlook email accounts and computer folders as well as the office’s shared drive. Id. The

search terms used were: “‘bonds,’ ‘bond amount,’ ‘minimum bond amount,’ ‘bed mandate,’

‘adult detention,’ and ‘minimum monthly bond amount.’” Id. After review and processing by

the ICE FOIA Office, responsive records were released to Plaintiff on September 13, 2018. Id. ¶

48.




                                                13
                                  c. Search of Program Offices

       As indicated previously, upon review of NIJC’s 2017 FOIA request, ICE’s FOIA Office

directed both the Seattle and San Antonio field offices and five program offices to search for

records regarding the “[b]ed [m]andate in general.” See Supp. Fuentes Decl. ¶¶ 8, 10. The

program offices deemed likely to have responsive records were the Office of Enforcement and

Removal Proceedings (ERO), the Office of the Deputy Director, the Office of Detention Policy

and Planning (ODPP), the Office of Congressional Relations (OCR), and the Office of Diversity

and Civil Rights (ODCR). See Fuentes Decl. ¶ 42; Supp. Fuentes Decl. ¶ 10. The Court will

next describe each of these program office searches. For these searches, the record before the

Court describes only a single round of searches, as detailed below. There is no evidence that the

parties agreed to update the search period regarding the second prong of the request, covering

nationwide ICE policy, to include the time up to August 1, 2018, in a manner parallel to the

updated time frame applied to the first prong of the request, concerning the AORs.

                                        i. ERO Searches

       ERO’s search consisted of referrals to the Seattle and San Antonio Field Offices, Fuentes

Decl. ¶ 43, and to three sub-components at the headquarters level that were identified by ERO

IDU, Supp. Fuentes Decl. ¶ 11. The declarations provided by ICE do not describe any ERO field

office searches other than those discussed previously.

       The first ERO sub-component tasked with conducting a search was the ERO Field

Operations Division (FOPS). Id. FOPS was tasked because of its role in guiding and

coordinating the 24 ERO field offices and associated sub-offices throughout the country. Id. ¶

12. Within this sub-component, the Domestic Operations Division, which “oversees, directs, and

coordinates all ERO Field Operations activities throughout the nation’s field offices and




                                                14
suboffices,” id. ¶ 13, was charged with conducting a search. The Domestic Operations Division

determined that the Unit Chief should carry out the search because of his status as a direct

reportee to the ERO’s Deputy Director and his responsibility for “coordinating all the field

offices’ operations and activities.” Id. The Unit Chief searched his Outlook email account using

the terms “bond calculation” and “Bed detention quota.” Id.

       The second sub-component tasked with conducting a search was the Custody

Management Division (CMD), which “provid[e]s policy and oversight” for the daily

“administrative custody of more than 33,000 detainees.” Id. ¶ 15. The CMD Executive

Assistant Director (EAD), who oversees ICE’s detention operations, was tasked with the search.

See id. The EAD did not conduct any searches because he determined that a search would not be

“reasonably likely to locate any potentially responsive records” regarding the second prong of

the 2017 FOIA request and “deferred” to the ERO FOPs for the remaining items. Id.

       The final ERO sub-component tasked with conducting a search was the ERO Executive

Associate Director’s Office. Id. ¶ 14. This “central tasking and correspondence unit” is

responsible for “all incoming/outgoing requests for information” from individuals both inside

and outside of the agency. Id. In this office, the EAD, who “leads the ERO in its mission”

regarding identification, arrest, and removal of aliens who threaten national security or public

safety, conducted a search. Id. The ERO EAD searched his Outlook email using the “find

function” for the terms “detention bed quota,” “Detention beds,” “beds,” “Bond Seattle,” “Bond

San Antonio,” “Bed Quota,” and “Bond Calculation.” Id. The EAD sent potentially responsive

records to the ICE FOIA Office for further processing. Id.




                                                15
                            ii. Office of the Deputy Director Searches

       In addition to the ERO, the HQ-level Office of the Deputy Director was also tasked with

conducting a search. Id. at 5. The Office of the Deputy Director is located within ICE’s Office

of the Director, which manages ICE’s daily operations, 20,000 personnel across over 400 offices,

and nearly $6 billion budget. Id. ¶ 16. Within the Office of the Deputy Director, two focal

points for the search were identified. First, the Deputy Director was deemed “reasonably likely”

to have responsive records due to his responsibility for “oversight of daily operations within

ICE” and management of “operational and mission support personnel” in both domestic and

international offices. Id. ¶ 17. The Special Assistant to the Deputy Director was tasked with

conducting the search of the Deputy Director’s files because of his “subject matter expertise and

knowledge” of the office. Id. The Special Assistant searched the Deputy Director’s email

account with the Outlook search function, querying for the terms “Beds,” “Detention,” “Bed

space,” and “34,000.” Id. Second, the Acting Deputy Director’s files were searched. Id. ¶ 18.

To conduct this search, the Special Assistant to the Acting Deputy Director used the Outlook

search function of the Acting Deputy Director’s email account to search for the terms “Bond

Calculation,” “Detention bed quota,” and “Bond Calculation and Detention Bed Quota.” Id. For

both searches, potentially responsive records were sent to the ICE FOIA Office for processing.

Id.

                             iii. ODPP, ODCR, and OCR Searches

       The final three ICE offices that were initially tasked by ICE’s FOIA Office did not, in the

end, conduct any searches. Within the ODPP, which “is charged with designing a detention

system that meets the unique needs of ICE’s detained population,” id. ¶ 19, the Unit Chief

determined that the ODPP was “not likely t[o] posess any responsive records,” id. ¶ 20. The




                                                16
Unit Chief indicated that the ODPP focuses on issues such as the providing of adequate health

care to alien detainees, exercising fiscal prudence in any detention reforms, and ensuring federal

oversight, and thus concluded that other operation program offices, such as ERO, were likely to

possess the requested information. Id. The ODCR, whose mission is to “ensure that the rights of

employees and applicants are protected,” id. ¶ 21, made a similar determination, id. ¶ 22. The

ODCR Division Chief notified the ICE FOIA Office of this conclusion, stating that “it would not

be reasonably likely to possess any responsive records” and suggesting that operational program

offices like ERO were likely to possess the requested information. Id. Finally, the Chief of Staff

of ICE OCR, which “serves as the central point for oversight, administration, and coordination of

ICE federal congressional activity,” drew the same conclusion. Id. ¶¶ 23–24. Accordingly, the

Chief of Staff indicated to the ICE FOIA Office that the OCR “was not likely to possess any

responsive records” and also pointed to “operational program offices, such as ERO,” as likely to

possess the requested information. Id. ¶ 24.

                              7. Failure to Resolve Issues in Dispute

       On September 13, 2018, ICE transmitted “an interim response” along with the records

deemed responsive to the supplemental searches of the Seattle and San Antonio Field Offices.

See Joint Status Report (Sept. 14, 2018) at 1–2, ECF No. 52. The agency produced 40 pages,

which were given Bates numbers 2016-ICLI-00019 6937 through 2016-ICLI-00019 6976. Id. at

2. Portions of these pages were withheld pursuant to FOIA Exemptions 5, 6, 7(C), and 7(E). Id.

The portion of the interim report reproduced in the parties’ September 14, 2018 Joint Status

Report does not discuss the results of the program office searches or provide additional detail,

nor is this report included in the parties’ filings. The agency represents that, as of September 13,

2018, it had “completed its searches and produced all potentially responsive records.” Id.




                                                 17
       Following this transmission, further efforts to reach agreement on the adequacy of ICE’s

search proved unavailing. Defendants now move for summary judgment and ask the Court to

dismiss Plaintiff’s action with prejudice. NIJC opposes this motion and has filed a cross-motion.

Plaintiff’s cross-motion argues that ICE failed to justify the scope of its search regarding the

“Detention Bed Quota,” and that both ICE and OMB did not adequately justify their “failure to

provide segregable portions of the withheld records.” Pl.’s Mem. Opp’n Summ. J. and Cross-

Mot. Summ. J. 11–12 (“Pl.’s Mem. Opp’n”), ECF No. 56-1. Plaintiff also seeks an order

directing Defendant ICE to provide a Vaughn Index to justify its withholdings regarding the

setting and calculation of bond amounts. See Pl.’s Cross-Mot. Summ. J.

                                    III. LEGAL STANDARD

       Congress enacted FOIA to permit citizens to discover “what their government is up to.”

U.S. Dep’t of Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 773 (1989)

(quoting EPA v. Mink, 410 U.S. 73, 105 (1973) (Douglas, J. dissenting)). FOIA operates via

several steps. First, upon an agency’s receipt of a request that “reasonably describes” records

being sought, 5 U.S.C. § 552(a)(3)(A), the agency must “conduct[ ] a search reasonably

calculated to uncover all relevant documents.” Weisberg v. U.S. Dep’t of Justice, 705 F.2d 1344,

1351 (D.C. Cir. 1983). Then, FOIA requires the agency to disclose responsive records revealed

by the search, unless material in the records falls within one of FOIA’s nine statutory

exemptions. 5 U.S.C. § 552(b); see also Judicial Watch, Inc. v. U.S. Dep’t of Def., 847 F.3d 735,

738 (D.C. Cir. 2017) (“The Act requires government agencies to make information available upon

request, unless the information is protected by one of nine statutory ‘exemptions.”).

       “FOIA cases typically and appropriately are decided on motions for summary judgment.”

Pinson v. Dep’t of Justice, 236 F. Supp. 3d 338, 352 (D.D.C. 2017) (quoting Defs. of Wildlife v.

U.S. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009)). A court addressing a motion for


                                                  18
summary judgment in a FOIA suit is to review the matter de novo. See 5 U.S.C. § 552(a)(4)(B);

Life Extension Found., Inc. v. IRS, 915 F. Supp. 2d 174, 179 (D.D.C. 2013). In general,

summary judgment is appropriate when “the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A “material” fact is one capable of affecting the substantive outcome of the litigation. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is “genuine” if there is

enough evidence for a reasonable factfinder to return a verdict for the non-movant. See Scott v.

Harris, 550 U.S. 372, 380 (2007). In a FOIA case, “summary judgment is appropriate if there

are no material facts genuinely in dispute and the agency demonstrates ‘that its search for

responsive records was adequate, that any exemptions claimed actually apply, and that any

reasonably segregable non-exempt parts of records have been disclosed after redaction of exempt

information.’” Prop. of the People, Inc. v. Office of Mgmt. and Budget, 330 F. Supp. 3d 373, 380

(D.D.C. 2018) (quoting Competitive Enter. Inst. v. EPA, 232 F. Supp. 3d 172, 181 (D.D.C.

2017)).

          The reviewing court may grant summary judgment based on the record and agency

declarations if “the agency’s supporting declarations and exhibits describe the requested

documents and ‘the justifications for nondisclosure with reasonably specific detail, demonstrate

that the information withheld logically falls within the claimed exemption, and are not

controverted by either contrary evidence in the record nor by evidence of agency bad faith.’”

Pronin v. Fed. Bureau of Prisons, No. CV 17-1807, 2019 WL 1003598, at *3 (D.D.C. Mar. 1,

2019) (quoting Larson v. Dep’t of State, 565 F.3d 857, 862 (D.C. Cir. 2009) (internal citation

omitted)). An agency’s “[c]onclusory and generalized allegations of exemptions” are not

sufficient justification. Morley v. Cent. Intelligence Agency, 508 F.3d 1108, 1114–15 (D.C. Cir.




                                                19
2007) (internal citations omitted); see also Pinson v. Dep’t of Justice, 313 F. Supp. 3d 88, 106

(D.D.C. 2018). “Ultimately, an agency’s justification for invoking a FOIA exemption is

sufficient if it appears ‘logical’ or ‘plausible.’” Scudder v. Cent. Intelligence Agency, 254 F.

Supp. 3d 135, 140 (D.D.C. 2017) (quoting Judicial Watch, 715 F.3d at 941 (internal citations

omitted)). A reviewing court should respect an agency’s expertise and not “overstep the proper

limits of the judicial role in FOIA review.” Hayden v. Nat’l Sec. Agency/Cent. Sec. Serv., 608
F.2d 1381, 1388 (D.C. Cir. 1979).

                                         IV. ANALYSIS

       Plaintiff argues that there are three deficiencies in Defendants’ response to its FOIA

requests: (1) the adequacy of ICE’s searches in response to Plaintiff’s 2017 FOIA request for

records regarding the nationwide detention policy; (2) improper application of FOIA exemptions

by Defendant ICE; and (3) improper application of FOIA exemptions by Defendant OMB. See

generally Pl.’s Mem. Opp’n. For the reasons set forth below, the Court finds that the agency’s

search in response to Plaintiff’s 2017 FOIA request for records regarding the AORs (prong one)

is adequate, but the scope of its search regarding the nationwide detention policy (prong two)

cannot be found adequate based on the documentation that the government has submitted to date.

The Court additionally concludes that, for both the 2014 and 2017 FOIA requests, ICE has not

met its burden to establish the adequacy of its searches for records regarding the nationwide

detention policy (prong two). The Court further finds that Defendant ICE has not sufficiently

carried its burden regarding the agency’s application of FOIA exemptions, but Defendant OMB

has sufficiently carried its burden regarding the agency’s application of FOIA exemptions.

Accordingly, the Court grants in part and denies in part Defendants’ motion for summary

judgment and grants in part and denies in part Plaintiff’s cross-motion for summary judgment.




                                                 20
                             A. Adequacy of ICE’s FOIA Searches

       Defendants aver that ICE has conducted an adequate search for responsive documents

and has thereby discharged its responsibility under FOIA, such that summary judgment in ICE’s

favor is appropriate. NIJC disagrees. Plaintiff’s cross-motion for summary judgment argues that

ICE has not carried its burden to establish that the scope of its search was adequate, see Pl.’s

Resp. to Defs.’ Statement of Undisputed Material Facts (“Pl.’s Resp. Defs.’ SMF”), ECF No. 56-

6, and that, specifically, ICE’s search in response to its February 9, 2017 FOIA request was

inadequate with regard to the nationwide “bed mandate in general,” Pl.’s Mem. Opp’n 12

(quoting Joint Status Report (Feb. 13, 2018) (emphasis omitted)).

       “An agency fulfills its obligations under FOIA to conduct an adequate search ‘if it can

demonstrate beyond material doubt that its search was ‘reasonably calculated to uncover all

relevant documents.’” Canning v. United States Dep’t of State, 346 F. Supp. 3d 1, 13 (D.D.C.

2018) (quoting Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321, 325 (D.C. Cir. 1999)

(internal citation omitted)); see also Morley, 508 F.3d at 1114. For a search to be reasonably

calculated to uncover all relevant documents, the agency does not need to search “every record

system” for the requested documents. Marino v. Dep’t of Justice, 993 F. Supp. 2d 1, 9 (D.D.C.

2013) (citing Oglesby v. U.S. Dep’t of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990)). Nor must

the agency’s search be perfect. Meeropol v. Meese, 790 F.2d 942, 956 (D.C. Cir. 1986). But the

agency must show that it “conduct[ed] a good faith, reasonable search of those systems of

records likely to possess the requested records.” Pinson v. U.S. Dep’t of Justice, 177 F. Supp. 3d
56, 80 (D.D.C. 2016) (quoting Marino, 993 F. Supp. 2d at 9 (internal citation omitted)); see also

Oglesby, 920 F.2d at 68.

       “To prevail on summary judgment, the agency must submit declarations that ‘denote




                                                 21
which files were searched, [and] by whom those files were searched, and [that] reflect a

systematic approach to document location.’” Canning, 346 F. Supp. 3d at 14 (quoting Liberation

Newspaper v. U.S. Dep’t of State, 80 F. Supp. 3d 137, 144 (D.D.C. 2015) (internal citation and

quotation marks omitted)); see also Baker & Hostetler LLP v. U.S. Dep’t of Commerce, 473 F.3d
312, 318 (D.C. Cir. 2006); Steinberg v. Dep’t of Justice, 23 F.3d 548, 552 (D.C. Cir.

1994); Oglesby, 920 F.2d at 68. Once the agency has provided a “reasonably detailed”

declaration describing its search, the burden shifts to the FOIA requester to produce

“countervailing evidence” suggesting that a genuine dispute of material fact exists as to the

adequacy of the search. Morley, 508 F.3d at 1116. An agency’s declarations “are accorded a

presumption of good faith, which cannot be rebutted by ‘purely speculative claims about the

existence and discoverability of other documents.’” SafeCard Servs., Inc. v. Secs. and Exchange

Commission, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (quoting Ground Saucer Watch, Inc. v. Cent.

Intelligence Agency, 692 F.2d 770, 771 (D.C. Cir. 1981)). However, if the record raises

substantial doubts regarding the agency’s efforts, “particularly in view of well[-]defined requests

and positive indications of overlooked materials,” then summary judgment is not appropriate.

Valencia-Lucena, 180 F.3d at 326 (internal quotations and citations omitted).

       Before assessing the record, the Court notes that the filings are not a paragon of clarity

about which aspects of the piecemeal search are presently in dispute. Rather than enumerate the

issues explicitly, Plaintiff’s cross-motion points to the February 13, 2018 Joint Status Report as

evidence of issues in dispute with ICE. Pl.’s Mem. Opp’n 4. ICE also foregrounds this same

joint status report as an accurate summation of the issues that remain disputed. See, e.g., Fuentes

Decl. 7 n.1 (“Defendant ICE is only addressing Plaintiff’s narrowed issues stated in the parties[’]

Joint Status Report, filed on February 13, 2018.”). The Court thus begins with this document in




                                                22
order to home in on which aspects of ICE’s search Plaintiff attacks as inadequate, turning first to

the AOR searches (prong one) and then to the nationwide searches (prong two).

                                  1. Searches Regarding AORs

       In the February 1, 2018 Joint Status Report that NIJC invokes in its cross-motion,

Plaintiff contests the scope of both the 2014 and 2017 searches for “[r]ecords concerning the

setting and calculation of bond amounts for detainees in ICE’s San Antonio and Seattle AORs.”

Pl.’s Mem. Opp’n 4–5. This status report identified several issues regarding the scope of the

search, which Plaintiff reproduces in its opposition to Defendants’ motion for summary

judgment:

   (1) “ICE failed to produce any communications from the Seattle AOR”;

   (2) “[G]aps with respect to the records that were produced for the San Antonio AOR,”

       including the failure to produce earlier communications regarding the minimum bond rate

       despite production of an “email stating that the minimum bond is being lowered to

       $7,500, which presupposes earlier communications that set the prior minimum bond at a

       higher rate”; and

   (3) Failure to “include[] communications involving the relevant Field Office Director,

       Assistant Field Office Director, and/or other supervisory officials for example with

       respect to any decision(s) to set certain minimum bond amounts for certain periods of

       time.” Id. at 5.

       In the context of the February 13, 2018 Joint Status Report, these issues reference both

the 2014 and 2017 searches. Plaintiff’s opposition only contests these issues in the context of the

2017 search. Without weighing in on the merits of the parties’ litigation strategy, the Court

infers that this strategy reflects late-breaking, pre-summary judgment developments. As




                                                23
previously described, the supplemental search that ICE conducted in fall 2018 extended the date

range of the search for “any Records concerning the setting and calculation of bond amounts for

detainees in ICE’s San Antonio and Seattle [Areas of Responsibility (“AORs”).” Watkins Decl.;

see also Pl.’s SMF ¶ 1. With this extension, ICE’s searches in response to prong one of the 2017

FOIA request—which was in all relevant respects identical to the 2014 FOIA request—covered

June 1, 2013 to August 1, 2018, and the 2017 FOIA request regarding the AORs thus swept in

the entirety of the 2014 request regarding the AORs. Accordingly, in analyzing the adequacy of

ICE’s searches in response to prong one of NIJC’s FOIA requests, the Court will consider only

the 2017 FOIA request. For the following reasons, the Court finds that ICE has satisfied its

burden for the searches conducted in response to Plaintiff’s FOIA request for records from the

Seattle and San Antonio AORs (prong one).

       The agency bears the burden of showing that it acted in accordance with FOIA in a

motion for summary judgment. See Valencia-Lucena, 180 F.3d at 326. The agency must

“demonstrate beyond material doubt that its search was ‘reasonably calculated to uncover all

relevant documents.’” Canning, 346 F. Supp. 3d at 13 (quoting Valencia-Lucena, 180 F.3d at

325 (internal citation omitted)); see also Morley, 508 F.3d at 1114. Although the search need not

canvass “every record system,” Marino, 993 F. Supp. 2d at 9 (citing Oglesby, 920 F.2d at 68), it

must include the records systems “likely to possess the requested records.” Pinson, 177 F. Supp.
3d at 80 (quoting Marino, 993 F. Supp. 2d at 9 (internal citation omitted)); see also Oglesby, 920
F.2d at 68. In addition, to establish that the search was adequate, the agency must “set forth

the search terms and the type of search performed” with specificity, see Trautman v. Dep’t of

Justice, 317 F. Supp. 3d 405, 409–10 (D.D.C. 2018) (quoting Reporters Comm. for Freedom of

Press v. Federal Bureau of Investigation, 877 F.3d 399, 403 (D.C. Cir. 2017) (internal quotation




                                                24
mark and alteration marks omitted)). If the agency provides enough “reasonably detailed”

information about the search, then the burden shifts to the FOIA requester, who must “produce

countervailing evidence suggesting that a genuine dispute of material fact exists as to the

adequacy of the search.” Dillon v. U.S. Dep’t of Justice, No. CV 17-1716 (RC), 2019 WL
249580, at *5 (D.D.C. Jan. 17, 2019) (quoting Pinson, 313 F. Supp. 3d at 107); see also Morley,
508 F.3d at 1116.

       Here, ICE relies on declarations to prove the adequacy of its search. As detailed

previously, ICE’s discussion of its “standard procedures” for FOIA searches, see Fuentes Decl.

¶¶ 21–30, sets forth in broad strokes a “systematic approach to document location.” Canning,
346 F. Supp. 3d at 14. ICE describes a process wherein the ICE FOIA Office determines which

subcomponent program offices are likely to have responsive records, and the subcomponent

offices then task individual units with executing the search. Fuentes Decl. ¶¶ 26–27. Applying

this process to respond to prong one of the 2017 AOR searches, the ICE FOIA Office tasked the

ERO Seattle and San Antonio Field Offices with conducting a search. See Fuentes Decl. ¶ 42;

see also Supp. Fuentes Decl. ¶ 10 & n.1. 10 The agency states under sworn declaration that the

ICE FOIA Office determined that these were the locations “likely to have responsive records.”

Fuentes Decl. ¶ 42. Because the first prong of the 2017 FOIA request explicitly sought records


       10
          The Court reads the first declaration as addressing the field office searches and only
speaking to prong one of the FOIA request. See Supp. Fuentes Decl. 3 n.1 (referring to first
declaration and stating, “ICE previously provided justification for the searches it conducted for
Seattle and San Antonio Field Offices”). Plaintiff appears to endorse this read. See Pl.’s Mem.
Opp’n 12 (“ICE’s Declaration of Toni Fuentes does not address the ‘nationwide’ scope of search
but instead only focuses on the San Antonio and Seattle [AORs].”). Thus, the Court assesses
only the AOR searches covered in the agency’s first declaration in determining the adequacy of
ICE’s 2017 search in response to prong one of NIJC’s FOIA request. The Supplemental Fuentes
Declaration, discussed below, addresses prong two. See Supp. Fuentes Decl. 3 (detailing “ICE’s
Search Justification for ‘Bed Mandate In General[’] Relating to Plaintiff’s Second FOIA
Request”).


                                                25
regarding these field offices, the initial decision to target the ERO’s Seattle and San Antonio Field

Offices satisfies the case-specific “reasonableness” standard that determines the adequacy of the

agency’s search. See Weisberg v. Dep’t of Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983) (quoting

McGehee v. Cent. Intelligence Agency, 697 F.2d 1095, 1100–01 (D.C. Cir. 1983), Founding Church

of Scientology v. Nat’l Sec. Agency, 610 F.2d 824, 834 (D.C. Cir. 1979)).

       ICE’s declaration also describes the searches that each of the field offices conducted. In

the ERO Seattle Field Office, the Acting Field Office Director (FOD) conducted a search of his

email account for the terms “detention beds” and “bed quota.” Fuentes Decl. ¶ 44. Because he

concluded “that all potentially responsive records relating to bond calculations were previously

produced” in response to the 2014 FOIA request, id., the Court will consider this aspect of the

Seattle Field Office’s searches (i.e., the searches conducted in response to prong one of

Plaintiff’s 2014 request) to make a determination about the adequacy of the parallel search

conducted in response to Plaintiff’s 2017 request. Upon receipt of the 2014 FOIA request, the

ERO Seattle Field Office tasked the Deputy FOD, id. ¶ 36, who queried his email and Microsoft

Outlook archive folders using the search terms “‘34,000,’ ‘filling beds,’ ‘Vacant beds,’ ‘33,400

mandate,’ ‘detention beds,’ and ‘bond amounts.’” Id. In addition, the Seattle Field Office tasked

other individuals with further searches as part of the supplemental search conducted after ICE’s

litigation review. Id. ¶ 46. The agency states that this search covered the updated time frame of

June 1, 2013 to August 1, 2018. Id. It involved the Acting FOD, four Assistant FODs, the

Deputy Field Operation Director, and seventeen Supervisory Detention and Deportation Officers,

each of whom queried their individual outlook email accounts, their individual computer folders,

and the office’s shared drive. Id. ¶ 47. The search terms used by these individuals included, but

were “not limited to: ‘bonds,’ ‘bond amount,’ ‘minimum bond amount,’ ‘bed mandate,’ ‘adult

detention,’ and ‘minimum monthly bond amount.’” Id.


                                                 26
       The ERO San Antonio Field Office’s search similarly proceeded in several steps. The

agency states that, initially, the Acting FOD searched his desktop computer, the office’s shared

drive, and his email account with the search terms “bond” and “bond determination.” Id. ¶ 45.

Subsequently, in response to Defendants’ litigation review, the agency conducted a new search

that it states covered the time frame of June 1, 2013 to August 1, 2018. Id. ¶ 46. The individuals

who conducted this search were the San Antonio Field Office FOD, ten Assistant FODs, three

Deputy FODs, and forty-seven Supervisory Detention and Deportation Officers. Id. ¶ 48. Each

of these individuals searched their own Outlook email accounts, computer folders, and the

office’s shared drive with the search terms “bonds,” “bond amount,” “minimum bond amount,”

“bed mandate,” “adult detention,” and “minimum monthly bond amount.” Id.

       On this showing, for both the Seattle and San Antonio AOR searches, the Court finds

that, although ICE’s first stabs at searches involving limited personnel and search terms were

plainly inadequate, the agency’s “relatively detailed” description of the later search that it

conducted, see Morley, 508 F.3d at 1116 (citation omitted), “set[s] forth the search terms and the

type of search performed” with specificity, Trautman, 317 F. Supp. at 409–10 (citation omitted),

and thereby satisfies ICE’s initial burden. 11 The burden thus shifts to the FOIA requester to

“produce ‘countervailing evidence’ suggesting that there is a genuine dispute of material fact.”

See Dillon, 2019 WL 249580, at *5 (quoting Pinson, 313 F. Supp. 3d at 107); see also Morley,
508 F.3d at 1116.

       With respect to prong one of its FOIA request, Plaintiff has not provided countervailing

evidence that provides a basis to deny summary judgment. NIJC’s opposition does not squarely


       11
         Moreover, in contrast to the program office searches described below, both the Seattle
and San Antonio AORs used materially similar search terms to conduct their searches. See
Fuentes Decl. ¶¶ 47–48.


                                                 27
address the adequacy of the search of AORs in response to Plaintiff’s 2017 FOIA requests. To

be sure, NIJC notes the February 13, 2018 Joint Status Report in which it asserted that there were

three remaining issues: (1) the failure to produce any communications from the Seattle AOR; (2)

“gaps with respect to the records” produced for the San Antonio AOR; and (3) the omission of

communications involving “the relevant Field Director, Assistant Field Office Director, and/or

other supervisory officials.” See Pl.’s Mem. Opp’n 4–6 (citing Joint Status Report (Feb. 13,

2018), ECF No. 46). But intervening events bear on these assertions: The Court temporarily

stayed this case to permit ICE to respond to these considerations and run additional proposed

searches regarding both the San Antonio and Seattle Field Offices. See Unopposed Mot. to Stay,

ECF No. 51; August 9, 2018 Minute Order. The question is thus whether Plaintiff’s filing

further speaks to the adequacy of the 2017 AOR search, beyond citing a status report that was

submitted before the supplemental searches.

       NIJC’s opposition does not provide any evidence or, indeed, make any further argument

regarding the adequacy of the AOR searches, instead focusing on the scope of ICE’s search

concerning the “[b]ed [m]andate [i]n [g]eneral.” Pl.’s Mem. Opp’n 11. Although Plaintiff’s

reply suggests that there were problems with the search regarding the “Seattle Area of

Responsibility—for which plaintiff specifically requested records concerning bonds,” Pl.’s Reply

9, this bare assertion is unavailing for several reasons. First, Plaintiff did not previously point to

any evidence or develop the argument that the Seattle AOR search was inadequate, and this

Court will not credit an argument raised for the first time in a reply brief. See In re Asemani, 455
F.3d 296, 300 (D.C. Cir. 2006). Second, even if the Court were to credit the argument, it is not a

persuasive one. Plaintiff’s reply brief argues that the scope of the agency’s search was

inadequate “with respect to ‘the bed mandate in general,’” Pl.’s Reply 6, without speaking to the




                                                  28
AOR search at any point, see generally Pl.’s Reply. The Court cannot take Plaintiff’s citation of

Seattle-area media coverage about bond problems at the Tacoma Northwest Detention Center, id.

at 9, which Plaintiff provided in the context of contesting the second prong of its FOIA request,

and read that single citation as specific evidence that creates a genuine issue of material fact

regarding the adequacy of the search in response to the first prong of its FOIA request, see

SafeCard Servs., Inc., 926 F.2d at 1200 (quoting Ground Saucer Watch, Inc., 692 F.2d at 771)

(“Agency affidavits are accorded a presumption of good faith, which cannot be rebutted by

‘purely speculative claims about the existence and discoverability of other documents.’”). Aside

from this conclusory, unsupported argument, NIJC raises no specific argument concerning the

locations searched, the personnel who conducted the search, or the search terms used. The

adequacy of a search is judged by the process utilized, not the results. Pinson, 313 F. Supp. 3d at

108 (quoting Ancient Coin Collectors Guild v. U.S. Dep’t of State, 641 F.3d 504, 514 (D.C. Cir.

2011)); Jennings v. Dep’t of Justice, 230 F. App’x 1, 1 (D.C. Cir. 2007) (quoting Iturralde v.

Comptroller of Currency, 315 F.3d 311, 315 (D.C. Cir. 2003)).

       In short, with respect to prong one of the 2017 FOIA request, ICE has provided “a

reasonably detailed affidavit” that sets “forth the search terms and the type of search performed”

and establishes that the agency conducted a search of “all files likely to contain responsive

materials.” Oglesby, 920 F.2d at 68. NIJC has not provided specific evidence or argumentation

that suggests that ICE’s search concerning this prong fell short of the benchmark for the

adequacy of an agency’s search: “reasonableness.” Weisberg, 705 F.2d at 1351 (quoting

McGehee, 697 F.2d at 1100–01); see also Dugan v. Dep’t of Justice, 82 F. Supp. 3d 485, 494

(D.D.C. 2015) (citing Campbell v. U.S. Dep’t of Justice, 164 F.3d 20, 28 (D.C. Cir. 1998)).

Thus, the Court finds that ICE has established the adequacy of its search with regard to the 2017




                                                 29
FOIA request for records concerning the Seattle and San Antonio AORs (prong one).

                           2. Searches Regarding Nationwide ICE Policy

       The Court now turns to the scope of the agency’s search regarding “the bed mandate in

general,” or prong two of NIJC’s FOIA request. ICE asserts that the Supplemental Fuentes

Declaration details the agency’s “nationwide efforts to search for potentially responsive records”

and thereby “adequately demonstrate[s] that [ICE] conducted a reasonable []search.” Defs.’

Reply 3. Plaintiff contends that the Supplemental Fuentes Declaration is “deficient” in two

regards. Pl.’s Reply 6. First, NIJC argues that ICE fails to “set[] forth the dates of the alleged

searches,” making it unclear what “date range” applied to each of ICE’s searches. Id. Second,

NIJC attacks ICE’s failure to explain why there are “clear deficiencies in the scope of records

that were released.” Id.

       Before assessing the merits of these arguments, the Court recapitulates its understanding

of the time frame that applies to the second prong of NIJC’s FOIA request. In contrast to prong

one, for which the parties agreed to update the time frame of the search, there is no evidence in

the record of a similar agreement regarding prong two, the request concerning the bed mandate

“in general.” For this aspect of the records request, the July 1, 2014 FOIA request sought

records from January 1, 2009 to the present, Defs.’ Mot. Ex. A, at 23, and the February 9, 2017

FOIA request sought records from July 2, 2014, to the present, id. Ex. J, at 107. Accordingly,

the Court must separately assess the adequacy of each of the 2014 and 2017 FOIA requests.

However, the declarations provided by the agency only speak to the program office searches

conducted in response to the 2017 FOIA request, and do not address any parallel 2014 searches.

See generally Fuentes Decl. 8–10 (discussing search conducted in response to 2014 FOIA

request). As discussed below, without more detail regarding the 2014 search, the Court cannot




                                                 30
deem it adequate. Furthermore, for the following reasons, the Court will deny Defendants’

motion for summary judgment regarding the adequacy of the 2017 search conducted in response

to the FOIA request for records concerning the nationwide detention policy (prong two).

        As previously discussed, the agency must first “demonstrate beyond material doubt that

its search was ‘reasonably calculated to uncover all relevant documents.’” Canning, 346 F.

Supp. 3d at 13 (citations omitted). If the agency meets its burden of providing “reasonably

detailed” information about the search, then the burden shifts to the FOIA requester to “produce

countervailing evidence” that suggests a genuine dispute of material fact about the scope of the

search. Dillon, 2019 WL 249580, at *5 (citations omitted). Here, the agency relies on the

Supplemental Fuentes Declaration to establish the adequacy of the search for records concerning

the nationwide bed detention policy that the agency conducted subsequent to Plaintiff’s 2017

FOIA request. See Supp. Fuentes Decl. ¶ 4 (“The purpose of this supplemental declaration is to .

. . address [the allegation that] . . . ICE has not provided search justifications for Plaintiff’s

request for records pertaining to “Bond Mandate in General.”).

        ICE’s supplemental declaration first references the same general search process that the

ICE FOIA Office uses when it receives any FOIA request. Id. ¶ 9. The agency then states that,

in this instance, the ICE FOIA Office determined that five program offices were “likely to have

responsive records:” the ERO, the ODPP, the Office of the Deputy Director, the Office of

Congressional Relations, and the Office of Diversity and Civil Rights. Id. ¶ 10. Two field

offices were also tasked. Id. It is not apparent from this declaration whether the Seattle and San

Antonio field offices were tasked with a search in response to prong two (nationwide policy) of

Plaintiff’s FOIA request, or whether the field offices only searched for records concerning prong

one (AORs). The second prong of the FOIA request entails a search for records regarding




                                                   31
policies, guidelines, or procedures related to the agency’s “detention bed quota,” including “all

communications” related to this policy, as well as policies, guidelines, or procedures regarding

the calculation of bond amounts based on vacant beds. See Def.’s Mot. Ex. J, at 107. As with

prong one of the FOIA request, the Court finds no evidence that the agency did not act in good

faith or otherwise failed to direct the search to the offices reasonably likely to have responsive

records.

       Moreover, the missions of the program offices tasked appear reasonably connected to this

search request. For instance, ERO “oversees programs and conducts operations to identify and

apprehend removable aliens,” Fuentes Decl. ¶ 33, and it seems reasonable that the program

office that oversees the entirety of ICE’s operations to identify, apprehend, and if necessary

remove detained individuals would be likely to have records related to the agency’s nationwide

detention policy. Along similar lines, by way of further example, the Office of the Deputy

Director is responsible for the daily operations of ICE, its personnel, and its budget, Supp.

Fuentes Decl. ¶ 16, and thus seems another location that is reasonably likely to possess

potentially responsive records. In short, then, the ICE FOIA’s decisions about which program

offices to charge with conducting searches appear to reasonably target several sub-components

with missions that link up to the content of the request. Particularly because Plaintiff’s request

did not target a sub-component of ICE, and because Plaintiffs do not at any point challenge the

agency’s choices about where to search, but rather contest how the agency conducted its search,

the declarations thus indicate that ICE directed the offices reasonably likely to have responsive

records to conduct searches.

       In addition, the supplemental declaration details the searches conducted by each of the

program offices tasked by the ICE FOIA Office. Searches were ultimately conducted by two of




                                                 32
the program offices: ERO and the Office of the Deputy Director. ERO’s search involved

referrals to three sub-components: ERO’s Field Operations (FOPS), ERO’s Custody

Management Division (CMD), and ERO’s Executive Associate Director’s Office. Id. ¶¶ 12–15.

Within ERO FOPS, the Unit Chief for the Domestic Operations Division searched his Outlook

email account using the terms “bond calculation” and “Bed detention quota.” Id. ¶ 13. Within

ERO CMD, the Executive Associate Director determined that a search would not be “reasonably

likely to locate any potentially responsive records” and “deferred” to ERO FOPS. Id. ¶ 15.

Within ERO’s Executive Associate Director’s Office, the Executive Associate Director searched

his Outlook email using the terms “detention bed quota,” “Detention beds,” “beds,” “Bond

Seattle,” “Bond San Antonio,” “Bed Quota,” and Bond Calculation.” Id. ¶ 14. Within the Office

of the Deputy Director, the Deputy Director’s Special Assistant searched the Deputy Director’s

email account for the terms “Beds,” “Detention,” “bed space,” and “34,000.” Id. ¶ 17. In this

same office, the Special Assistant to the Acting Deputy Director also searched the Acting Deputy

Director’s email account for the terms “Bond Calculation,” “Detention bed quota,” and “Bond

Calculation and Detention Bed Quota.” Id. ¶ 18. For the other three program offices—ODPP,

ODCR, and OCR—no searches were ultimately conducted. Within the ODPP, the Unit Chief

determined that the ODPP was “not likely t[o] posess any responsive records,” given its

organizational mission, and suggested that ERO was likely to possess the requested information.

Id. ¶ 20. The ODCR’s Division Chief came to the same conclusion, id. ¶ 22, as did the OCR’s

Chief of Staff, id. ¶ 24.

        This detailed description provides evidence that ICE’s search was “reasonably calculated

to uncover all relevant documents.” Canning, 346 F. Supp. 3d at 13 (citation omitted); see also

Morley, 508 F.3d at 1114. The agency sets forth with specificity the searches conducted within




                                               33
three ERO sub-components as well as two searches within the Office of the Executive Director,

in a manner that meets its burden to set forth search terms with adequate precision. Moreover,

simply because three of the five program offices did not conduct any searches, it is not

necessarily the case the search was inadequate. An agency does not need to search “every record

system” for the requested documents, Marino, 993 F. Supp. 2d at 9 (citing Oglesby, 920 F.2d at

68). Here, individuals well-positioned to have knowledge of the program office’s mission

deferred to another program office, ERO, as more likely to possess the responsive records.

Particularly because ERO tasked three separate sub-components with conducting a search, the

Court finds this determination reasonable. The agency has thus met its initial burden.

        However, Plaintiff presents other evidence that suggests a genuine dispute of material

fact regarding the program office searches conducted in response to the 2017 FOIA request.

NIJC specifically asserts that ICE’s explanation is problematic because of, first, the failure to

specify what “date range” applied to the program office searches, and, second, because of “clear

deficiencies” in the records that were released. Pl.’s Reply 6. NIJC points to the headlines as

support for its contentions. Given national coverage and the fact that “ICE came under great

scrutiny for creating a family separation crisis” in the days leading up to August 1, 2018, yet ICE

“failed to release records to plaintiff about this crisis vis-à-vis the setting of bonds,” Plaintiff

suggests that ICE’s search must be inadequate. Id. at 6–10.

        This argument is largely unavailing. Beyond the conclusory statement that the lack of

records amounts to a “clear deficienc[y],” id. at 6, NCIJ does not offer any more particularized

allegations. Without specific evidence of problems with, for instance, the specific search terms

used or the inadequacy of the particular locations searched, however, Plaintiff’s allegations

amount to a “purely speculative claim[] about the existence and discoverability of other




                                                   34
documents.” SafeCard Servs., Inc., 926 F.2d at 1200 (internal citation and quotation mark

omitted).

       Nonetheless, the Court agrees with one part of Plaintiff’s argument: ICE has not stated

the time frames covered by each of the program office searches regarding the “bed mandate in

general” at any point in the declarations provided. 12 To be sure, as previously noted, it is not

apparent on the record before the Court that ICE agreed to update the time frame for the

nationwide search (prong two) in a manner parallel to the field office search (prong one). But

the lack of a specified time frame for the search conducted in response to the 2017 request for

records regarding the nationwide policy still amounts to a material fact in genuine dispute that

renders summary judgment inapposite. 13

       Additionally, there is another potential deficiency with the search: as previously

indicated, the government’s declarations suggest that the 2014 searches only included ERO and

do not identify any other program offices that were tasked with a search for potentially


       12
          As previously noted, in contrast, ICE states that the field office searches conducted
regarding the records identified in the February 13, 2018 Joint Status Report covered the time
frame of June 1, 2013 to August 1, 2018. Fuentes Decl. ¶ 46.
       13
           Furthermore, the search conducted in response to prong two of the 2017 FOIA request
used materially different search terms to seek identical information from different program
offices. For instance, in a single subdivision of one program office—the Deputy Director’s
Office—the Deputy Director’s email account was searched using the terms “Beds,” “Detention,”
“bed space,” and “34,000,” Supp. Fuentes Decl. ¶ 17, but the Acting Deputy Director’s email
account was searched using the terms “Bond Calculation,” “Detention bed quota,” and “Bond
Calculation and “Detention Bed Quota,” id. ¶ 18. The disparities become even more striking
when ERO is brought into the mix and the terms used are compared both within ERO and
against other program offices. As compared to the Deputy Director’s Office’s search, ERO
FOPS used a more limited search with just two terms, “bond calculation” and “Bed Detention
quota.” Id. ¶ 13. ERO’s Executive Associate Director’s Office, in contrast, used a relatively
more expansive search with the terms “detention bed quota,” “Detention beds,” “beds,” Bond
Seattle,” “Bond San Antonio,” “Bed Quota,” and “Bond Calculation.” Id. ¶ 14. ICE does not
explain these disparities at any point in its declarations, and until such time as the agency
clarifies this matter, summary judgment regarding the adequacy of the search concerning the
second prong of the 2017 FOIA request is inapposite for this further reason.


                                                 35
responsive records regarding the second prong of the FOIA request. See Fuentes Decl. ¶ 32.

Although Plaintiff does not raise this point, the Court nonetheless considers it because summary

judgment in a FOIA case is appropriate only if the agency first demonstrates “that its search for

responsive records was adequate.” Prop. of the People, Inc. v. Office of Mgmt. and Budget, 330
F. Supp. 3d 373, 380 (D.D.C. 2018) (quoting Competitive Enter. Inst. v. U.S. Envtl. Prot.

Agency, 232 F. Supp. 3d 172, 181 (D.D.C. 2017)). Here, particularly because the substantively

identical 2017 FOIA request ultimately tasked a number of other program offices with searching

for records responsive to the same set of issues, the lack of a parallel scope of search in 2014 is

suspect. Significantly, this issue is independent from question of the time frame covered by the

program office search. Because the July 1, 2014 FOIA request sought records from January 1,

2009 to the present, and the February 9, 2017 FOIA request sought records from July 2, 2014, to

the present, any flaw in ICE’s search methodology for the 2014 request would not be remedied

by a search that begins in June 1, 2013.

       Summary judgment on the adequacy of ICE’s program office searches regarding “the bed

mandate in general” in response to both the 2014 and 2017 FOIA requests is thus denied. 14 For

the reasons stated previously, summary judgment on the adequacy of ICE’s field office searches

regarding the 2017 FOIA requests is granted.




       14
           The Court grants ICE leave to renew its motion for summary judgment and to file a
supplemental declaration or declarations addressing the program office searches conducted in
response to the 2017 FOIA requests and the scope of the program office searches conducted in
response to Plaintiff’s 2014 FOIA request. Any such supplementation must (1) specify the time
frame used for the search; (2) justify the agency’s choice to, in different program offices, use
materially different search terms to locate records potentially responsive to the same request; and
(3) fully elaborate the searches conducted, whether in program offices or in other locations, in
response to the second prong (“bed mandate in general”) of Plaintiff’s 2014 request.


                                                 36
                                  B. Material Withheld by ICE

       Defendant ICE’s application of FOIA exemptions is also at issue in both Defendants’

motion for summary judgment and Plaintiff’s cross-motion for summary judgment. Although

the parties’ filings are at times confusing as to precisely which withholdings are contested, it is

apparent that there are two discrete disputes regarding ICE’s withheld material. First, Defendant

ICE asserts that it properly applied FOIA Exemption 5 and FOIA Exemption 7(E) in partially

withholding an intra-agency draft memorandum, the “Operational Plan for Processing and

Removing Haitian Citizens Who Are Encountered at the U.S.-Mexico Border in FY 2016”

(“Operational Plan”), that was attached to a potentially responsive email record. See Defs.’ Mot.

Summ. J. 15–21. ICE further asserts that the agency disclosed all “reasonably segregable”

portions of this memorandum, see id. at 21–22, and has amply satisfied its burden by providing a

Vaughn Index for these disputed records, see ECF No. 55-1. Plaintiff unsurprisingly

characterizes this dispute rather differently. NIJC describes not one intra-agency memorandum,

but rather refers to two “Haitian Influx Issue Paper FY16” documents that contain an

“Operational Requirements” heading. See Pl.’s Mem. Opp’n 14; see also Watkins Decl. Ex. 3,

ECF No. 56-5. These two documents are, according to ICE, identical. Supp. Fuentes Decl. ¶ 25.

Plaintiff challenges Defendant ICE’s segregability analysis for these two records and argues that

the agency has failed to justify its conclusion that there are no segregable portions under the

“Operational Requirements” heading present in both of these documents. Id.

       Separately, NIJC contests ICE’s “extensive redactions” in its productions of records

concerning the setting and calculation of bond amounts. See Pl.’s Resp. Def’s SMF 1. Plaintiff

contends that Defendants’ declarations have not “carried their burden of establishing that all

reasonably segregable, non-exempt, non-privileged portions of the withheld documents were




                                                 37
released.” Id. at 5. Plaintiff thus requests that the Court order Defendant ICE to “produce a

Vaughn [I]ndex solely for its withholdings or partial withholdings” regarding “records

concerning the setting and calculation of bond amounts.” Pl.’s Reply 3 (citing Joint Status

Report (Feb. 13, 2018) at 3); see also id. at 5 (citing same request made in email between parties

on March 21, 2018, see Watkins Decl. Ex. B, ECF No. 62-1). Defendants maintain that ICE

consistently asked Plaintiff to produce Bates numbers for the specific documents in dispute,

which NIJC failed to do. Defs.’ Reply 3. According to Defendants, ICE determined that the

disputed records likely originated from OMB and therefore requested Bates numbers to assist

with identification. See Supp. Fuentes Decl. ¶ 6. Because, on Defendants’ account, Plaintiff has

failed to identify the documents, ICE contends that it “has provided a Vaughn Index for the

records that Plaintiff properly identified as originating with ICE.” Defs.’ Reply 3–4. For the

reasons detailed below, Plaintiff has the better argument in both disputes.

   1. Exemptions Applied to Operational Plan for Processing and Removing Haitian Citizens

       As previously described, the first dispute centers on an intra-agency draft memorandum,

the Operational Plan, that was attached to email communications between senior management in

the ICE Office of the Principal Legal Advisor and ERO management. See Supp. Fuentes Decl. ¶

26; see also Fuentes Decl. ¶ 57. ICE avers that the Operational Plan “contains opinion and

recommendations regarding ERO’s proposal to accommodate the Haitian citizens subject to

mandatory detention,” including the estimated total cost of the proposal. Fuentes Decl. ¶ 54.

Although the document was initially withheld in full, ICE subsequently produced a partially

redacted version that invokes FOIA Exemption 5 and Exemption 7(E) for the withheld portions.

See id. ¶ 60; Watkins Decl. Ex. 3. The Court will now consider whether ICE has met its burden

regarding the agency’s application of FOIA exemptions to this memorandum.




                                                38
                                          a. Exemption 5

       Exemption 5 of FOIA protects “inter-agency or intra-agency memorandums or letters that

would not be available by law to a party other than an agency in litigation with the agency.” 5

U.S.C. § 552(b)(5). The Supreme Court and the D.C. Circuit have construed Exemption 5 to

exempt documents “normally privileged in the civil discovery context.” Nat’l Labor Relations

Bd. v. Sears, Roebuck & Co., 421 U.S. 132, 149 (1975); see also Martin v. Office of Special

Counsel, 819 F.2d 1181, 1184 (D.C. Cir. 1987). Exemption 5 thus “‘incorporates the traditional

privileges that the Government could assert in civil litigation against a private litigant’—

including the presidential communications privilege, the attorney-client privilege, the work

product privilege, and the deliberative process privilege.” Brown v. Dep’t of State, 317 F. Supp.
3d 370, 375 (D.D.C. 2018) (quoting Loving v. Dep’t of Def., 550 F.3d 32, 37 (D.C. Cir. 2008)

(internal quotation mark and citation omitted)); see also Baker & Hostetler LLP, 473 F.3d at 321.

The agency invokes both the deliberative process and the attorney-client privilege prongs of

Exemption 5 on the grounds that the intra-agency memorandum at issue involves a policy

dialogue between senior management in the ICE Office of the Principal Legal Advisor and ICE

ERO.

       As set forth below, because it is not clear which privilege the agency seeks to apply to

which part or parts of the Operational Plan, the Court will deny Defendants’ motion for summary

judgment regarding ICE’s application of FOIA exemptions and also deny Plaintiff’s cross-

motion for summary judgment on this same matter.

                                 i. Deliberative Process Privilege

       The deliberative process privilege aims to “prevent injury to the quality of agency

decisions,” Sears, 421 U.S. at 151. The privilege protects the “decision making processes of




                                                 39
government agencies and focus[es] on documents reflecting advisory opinions, recommendations

and deliberations comprising part of a process by which governmental decisions and policies are

formulated.” Sears, 421 U.S. at 150 (internal quotations omitted); see also Loving, 550 F.3d at

38 (quoting Dep’t of the Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8 (2001).

It “rests on the obvious realization that officials will not communicate candidly among

themselves if each remark is a potential item of discovery and front page news, and its object is

to enhance ‘the quality of agency decisions’ by protecting open and frank discussion among

those who make them within the Government.” Klamath, 532 U.S. at 8–9 (quoting Sears, 421
U.S. at 151). Put briefly, this privilege aims to balance the merits of transparency against the

concern that agencies will be “forced to operate in a fishbowl.” Petroleum Info. Corp. v. Dep’t

of the Interior, 976 F.2d 1429, 1434 (D.C. Cir. 1992).

       For the deliberative process privilege to apply, the record must “bear on the formulation

or exercise of agency policy-oriented judgment.” Petroleum Info. Corp., 976 F.2d at 1435. An

agency typically cannot withhold “[p]urely factual material . . . unless it reflects an ‘exercise of

discretion and judgment calls.’” Ancient Coin Collectors, 641 F.3d at 513 (quoting Mapother v.

Dep’t of Justice, 3 F.3d 1533, 1539 (D.C. Cir. 1993)). The party invoking the privilege must

establish that the record is both predecisional and deliberative. See Prop. of the People, 330 F.

Supp. 3d at 382. To be predecisional, a record must be antecedent to the adoption of an agency

policy. See Access Reports v. Dep’t of Justice, 926 F.2d 1192, 1194 (D.C. Cir. 1991). Although

“the term ‘deliberative’ does not add a great deal of substance to the term ‘pre-decisional,’” it

essentially means “that the communication is intended to facilitate or assist development of the

agency’s final position on the relevant issue.” Nat’l Sec. Archive v. Cent. Intelligence Agency,

752 F.3d 460, 463 (D.C. Cir. 2014).




                                                 40
       Moreover, the government agency bears the burden of showing that the privilege

properly applies. See Dillon, 2019 WL 249580 at *8 (citing Prop. of the People, 330 F. Supp. 3d

at 380). In contrast to the agency’s burden regarding the adequacy of a FOIA search, the

agency’s burden as to privilege “does not shift even when the requester files a cross-motion for

summary judgment because ‘the Government ultimately [has] the onus of proving that the

[documents] are exempt from disclosure.’” Hardy v. Bureau of Alcohol, Tobacco, Firearms &

Explosives, 243 F. Supp. 3d 155, 162 (D.D.C. 2017) (quoting Pub. Citizen Health Research Grp.

v. U.S. Food & Drug Admin., 185 F.3d 898, 904–05 (D.C. Cir. 1999) (internal citation and

quotation marks omitted). In order to meet its burden, the agency must offer a “relatively

detailed justification” of its application of the privilege. Elec. Privacy Info. Ctr. v. U.S. Drug

Enf’t Agency, 192 F. Supp. 3d 92, 103 (D.D.C. 2016) (quoting Mead Data Cent., Inc. v. U.S.

Dep’t of Air Force, 566 F.2d 242, 251 (D.C. Cir. 1977)). “An agency may rely on detailed

affidavits, declarations, a Vaughn index, in camera review, or a combination of these tools.”

Elec. Frontier Found. v. Dep’t of Justice, 57 F. Supp. 3d 54, 59 (D.D.C. 2014) (quoting Comptel

v. Fed. Commc’n Comm’n., 910 F. Supp. 2d 100, 111 (D.D.C. 2012)). “Ultimately, an agency’s

justification for invoking a FOIA exemption is sufficient if it appears logical or plausible.”

Dillon, 2019 WL 249580, at * 8 (quoting Wolf v. CIA, 473 F.3d 370, 374–75 (D.C. Cir. 2007)

(internal quotation marks and citation omitted)).

       Here, Defendants invoke the deliberative process privilege on the grounds that the

Operational Plan is a non-final draft memorandum and its disclosure of the Operational Plan

would “compromise[]” “the integrity of the deliberative or decision-making process within the

agency.” Fuentes Decl. ¶ 55. More specifically, Defendants aver that the document contains

“opinions and recommendations regarding [an] ERO[] proposal to accommodate the Haitian




                                                 41
citizens subject to mandatory detention by identifying detention capacity of certain facilities.”

Defs.’ Mot. Summ. J. 15 (citing Fuentes Decl. ¶ 57). As even Plaintiff recognizes, the non-

redacted portions of the memorandum confirm this description and affirm its pre-decisional

status. See Watkins Decl. Ex. 3 (“This document outlines the operational needs of U.S.

Immigration and Customs Enforcement (ICE) for a potential change in policy to detain and

effectuate the removal of Haitian nationals.”); see also ICE Vaughn Index, ECF No. 55-1 (noting

DRAFT watermark on the document and reiterating characterization of document).

       The Court thus finds ICE’s justification of the deliberative process privilege to be

“logical or plausible” in the manner required by this Circuit. See Wolf, 473 F.3d at 374–75. The

declaration and Vaughn Index are not terribly specific, but they address “the nature of the

specific deliberative process” and make clear that the document was one part of an ongoing

deliberation about operational needs. Hunton & Williams LLP v. U.S. Envtl. Prot. Agency, 248
F. Supp. 3d 220, 241 (D.D.C. 2017) (quoting Nat’l Sec. Counselors v. Cent. Intelligence Agency,

960 F. Supp. 2d 101, 189 (D.D.C. 2013) (internal citations omitted)). ICE addresses the

“function and significance of the document in that process,” id., explaining that the draft

memorandum “contains opinions and recommendations regarding ERO’s proposal” as well as “a

proposal of an estimated total cost,” Fuentes Decl. ¶ 54. Finally, ICE indicates “the nature of the

decisionmaking authority vested in the document’s author and recipient,” Hunton & Williams

LLP, 248 F. Supp. 3d at 241 (internal citations omitted), noting that the draft was attached to an

email between ICE senior management and included legal advisors at ICE, Fuentes Decl. ¶ 54.




                                                 42
In short, ICE’s invocation of the deliberative process privilege is justified here, and Plaintiffs

raise no arguments to the contrary. 15

                                    ii. Attorney-Client Privilege

       In addition to invoking Exemption 5’s deliberative process privilege, “ICE also applied

Exemption (b)(5) to protect from disclosure subject to the attorney-client privilege.” Id. ¶ 56.

ICE applied this Exemption to withhold “portions” of the same draft memorandum. Id. ¶ 57.

After reviewing ICE’s declarations and Vaughn Index, the Court is left unclear as to whether the

assertions of the privilege are entirely overlapping. The agency’s declaration references “two

documents [that] were attachments to an email communication.” Supp. Fuentes Decl. ¶ 26. As

previously discussed, these documents appear to be duplicate copies of the Operational Plan.

ICE avers that “Exemption 5 was applied to portions of these documents because they are in

draft format,” such that the deliberative process privilege applies. Id. The agency also states that

“Exemption 5 was applied to protect from disclosure communications between the agency

counsel and its client.” Id.; see also ICE Vaughn Index 1 (referencing a “draft memorandum” for

which “portions” were “withheld pursuant to FOIA Exemption (b)(5) per the deliberative process

privilege and attorney-client privilege”). Neither the agency’s declaration nor its Vaughn Index

explicitly state whether the agency applied the deliberative process privilege and the attorney-

client privilege to the same “portions of these records,” or to different portions of the records.

See ICE Vaughn Index 2 (“[T]he attorney-client privilege is also applicable to the portions of

these records.”). Because the Court cannot conclude on the record before it that the deliberative


       15
          Plaintiff’s objection to ICE’s invocation of Exemption 5 is not the invocation of a
privilege per se, but rather—as discussed below—the allegation that ICE has not properly
segregated potentially responsive material. See Pl.’s Mem. Opp’n 14 (“Two records the agency
released-in-part . . . lack adequate segregability analysis and thus remain in dispute.”).



                                                  43
process privilege and the attorney-client privilege are entirely coterminous, it will separately

consider Defendants’ invocation of Exemption 5’s attorney-client privilege. For the reasons set

forth below, the Court cannot conclude on the record before it that attorney-client privilege

separately shields the material.

       The attorney-client privilege protects “confidential communications between an attorney

and his client relating to a legal matter for which the client has sought professional advice.”

Mead Data Cent., 566 F.2d at 252. The attorney-client privilege is not limited to the context of

litigation. See id. at 252–53. Rather, it “also protects communications from attorneys to their

clients if the communications ‘rest on confidential information obtained from the client.’” Tax

Analysts v. Internal Revenue Serv., 117 F.3d 607, 618 (D.C. Cir. 1997) (quoting In re Sealed

Case, 737 F.2d 94, 98–99 (D.C. Cir. 1984)); see also Hunton & Williams LLP, 248 F. Supp. at

253 (quoting Tax Analysts, 117 F.3d at 618); Judicial Watch, Inc. v. U.S. Dep’t of Homeland

Sec., 841 F. Supp. 2d 142, 153–54 (D.D.C. 2012) (citing In re Sealed Case, 737 F.2d at 98–99)

(discussing attorney-client privilege). A court may infer confidentiality when the

communications suggest that “the Government is dealing with its attorneys as would any private

party seeking advice to protect personal interests.” Coastal States Gas Corp. v. Dep’t of Energy,

617 F.2d 854, 863 (D.C. Cir. 1980). “Like all privileges, . . . the attorney-client privilege is

narrowly construed and . . . ‘protects only those disclosures necessary to obtain informed legal

advice which might not have been made absent the privilege.’” Id. at 862–63 (quoting Fisher v.

United States, 425 U.S. 391, 403 (1976)).

       Here, the contested memorandum is an attachment to an email chain between ICE

attorneys, including “senior management at [the] Office of [the] Principal Legal Advisor” and

ICE staff, “including ERO’s senior management . . . and the ICE Deputy Director.” Fuentes




                                                 44
Decl. ¶¶ 56–57. The agency’s declaration asserts that “[d]isclosure of these draft memoranda

could chill future interactions and communications between agency employees and their legal

counsel.” Id. ¶ 57; see also Supp. Fuentes Decl. ¶ 26. Nothing in the Fuentes Declaration or

Supplemental Declaration provides additional detail about the attachment or the email chain.

ICE’s Vaughn Index indicates that the email communication that included the attachment was

“made for the purpose of securing legal advice or services, here the operational requirements

such as logistics and the budget in determining the effects of [the proposed] removal process.”

ECF No. 55-1.

       Without more, this showing does not establish that the agency can rely on the attorney-

client privilege to shield the Operational Plan attached to the email. For one, ICE does not ever

state outright that one of the communicating parties was an attorney, instead resting on the

implication that a communication between “senior management” at the Office of the Principal

Legal Advisor and other ICE staff is necessarily one between an attorney and the agency (the

client). Furthermore, even assuming the referenced “senior management” is an attorney, there is

no specificity as to whether the email communications were in fact between the attorney and the

client, such that the privilege applies, or whether the attorney was merely included on

communications that involved multiple other parties, such that the attorney is a passive actor and

the communications are not necessarily shielded. See Hunton & Williams LLP, 248 F. Supp. 3d

at 254 (finding that agency did not “sufficiently explain the application of the attorney–client

privilege” where “the attorney was only a participant in the email chain as a carbon-copy”).

       Even more significantly, the agency has failed to explain how the Operational Plan

attachment relates to the overall email communication. ICE states, to be sure, that the email

chain to which the document was attached was “made for the purpose of securing legal advice or




                                                45
services, here the operational requirements” of the agency’s proposed Operational Plan. ECF

No. 55-1. But the agency has not provided enough detail regarding how the memorandum at

issue relates to a communication between the attorney and the client. For instance, in the email

chain, was attorney input specifically sought regarding a particular item in the memorandum, and

did the attorney in fact communicate regarding this matter? Or was the memorandum attached

on a communication with other parties, with no input from the attorney regarding the attachment

at all? It is not clear, on the material provided. And without a more precise articulation of the

relationship between the attachment and the legal advice sought, the Court cannot be certain that

this email chain specifically implicates the content of the memorandum as part of the

confidential attorney-client communication. In short, the agency must establish that obtaining or

providing legal advice was a primary purpose of including the attachment with the

communication, meaning one of the significant purposes of attaching it. In re Kellogg Brown &

Root, Inc., 756 F.3d 754, 760 (D.C. Cir. 2014). The Court thus finds that ICE has not established

that the attorney-client privilege shields the contested memorandum.

       That said, because it is possible that further supplemental material could demonstrate that

attorney-client privilege applies to the Operational Plan, and because, for the reasons discussed

above, the deliberative process privilege separately supports the invocation of FOIA Exemption

5, the Court concludes that ICE may shield at least some of the material in this disputed

memorandum under Exemption 5. This conclusion is of little practical moment, however. Until

ICE provides further specification regarding which aspect of Exemption 5 it applies to which




                                                46
portion of the records, the Court cannot determine whether or not the agency’s invocation of that

exemption is statutorily authorized for all of the information withheld. 16

       Where, as here, “‘the agency fails to meet [its] burden, a not uncommon event,’ FOIA

provides courts ‘a host of procedures’ to determine whether the claimed exemption is proper,

including discovery, further agency affidavits, and in camera review of the records in question.”

Dillon, 2019 WL 249580 at *8 (quoting Allen v. CIA, 636 F.2d 1287, 1298 (D.C. Cir. 1980),

abrogated on other grounds by Founding Church of Scientology of Washington, D.C., Inc. v.

Smith, 721 F.2d 828, 830–31 (D.C. Cir. 1983))). In this case, the Court believes that further

agency attestation is most appropriate. Accordingly, the Court denies Defendants’ motion for

summary judgment regarding the contested memorandum and also denies Plaintiff’s cross-

motion for summary judgment on this issue, but it grants Defendants leave to renew its motion

for summary judgment. If the agency so chooses, then the Court orders ICE to provide a

supplemental declaration addressing the deficiencies identified here. 17


       16
           Until this issue is clarified, further analysis regarding the agency’s application of FOIA
exemptions would be speculative and premature. The Court thus defers segregability analysis
regarding the agency’s application of these FOIA exemptions, while recognizing that such
analysis is critical before a final decision regarding the agency’s invocation of any FOIA
exemption. See Sussman v. U.S. Marshals Serv., 494 F.3d 1106, 1116 (D.C. Cir. 2007) (“Before
approving the application of a FOIA exemption, the district court must make specific findings of
segregability regarding the documents to be withheld.”); see also 5 U.S.C. § 552(b) (“[A]ny
reasonably segregable portion of a record shall be provided to any person requesting such record
after deletion of the portions which are exempt.”).
       17
           Specifically, the Court orders ICE to, in any such supplementation, clarify the
following: (1) whether its invocation of deliberative process privilege and attorney-client
privilege apply to the same, or different, portions of the document; (2) how the Operational Plan
relates to the legal advice sought, as well as what role the attorney played in the email chain to
which the memorandum was attached, to clarify how the memorandum itself constitutes part of
“communications between an attorney and his client relating to a legal matter for which the
client has sought professional advice,” Mead Data Cent., 566 F.2d at 252; and (3) whether any
portions of the document for which it invokes Exemption 7(E) are not also withheld under
Exemption 5 (whether pursuant to the deliberative process privilege, the attorney-client
privilege, or both). Until such clarification is provided, the Court will defer consideration of


                                                 47
                          2. Exemptions Applied to Other ICE Records

       In addition to specifically contesting the Operational Plan, NIJC argues that summary

judgment should be denied because ICE has not adequately justified its withholdings concerning

“the setting and calculation of bond amounts.” Pl.’s Mem. Opp’n 10–11. This allegation centers

on ICE’s failure to provide a Vaughn Index for any potentially-responsive records other than the

Operational Plan. Id. The disputed documents are not enumerated in Plaintiff’s filings. Rather,

Plaintiff points back to the February 13, 2018 Joint Status Report, quoting the following portion:

       “(d) To the extent ICE disclosed records concerning the setting and calculation of bond

amounts, Plaintiff has been hampered in identifying them because of the extensive redactions

applied to ICE’s document productions. Plaintiff requests that ICE produce a Vaughn Index

solely for its withholdings or partial withholdings in the aforementioned categories of records

concerning the setting and calculation of bond amounts.” Id.

       In reply, ICE contends that it has attempted to work with NIJC to produce a Vaughn

Index. See Defs.’ Reply 3. Because ICE concluded that the documents identified in the

February 13, 2018 Joint Status Report “likely originated with OMB,” not ICE, and because

Plaintiff has not “provide[d] a list of [B]ates numbers associated with the records at issue so ICE

could properly identify the disputed documents,” ICE avers that “it cannot identify which ICE

documents (if any)” are in dispute. Id. ICE thus argues that it has “provided a Vaughn Index for

the records that Plaintiff properly identified as originating with ICE.” Id. at 3–4. Plaintiff, in

turn, argues that ICE misconstrues which party bears the burden with regard to these records,

asserting that it did not commit to identifying Bates numbers within “ICE’s massively redacted




whether it is necessary to also determine whether Exemption 7(E) applies to the Operational Plan
and, if so, whether ICE has properly segregated material pursuant to 7(E).


                                                 48
or entirely withheld releases.” Pl.’s Reply 2. Rather, according to Plaintiff, ICE had the burden

“to produce a Vaughn Index from which a narrower scope of disputed records could be

identified.” Id. For the following reasons, the Court agrees with Plaintiff.

       “When a federal district court reviews agency decisions to withhold information

requested through FOIA, a court can request that an agency produce a detailed ‘index’ of the

information withheld.” Pinson v. U.S. Dep’t of Justice, 975 F. Supp. 2d 20, 32 (D.D.C. 2013)

(quoting Campaign for Responsible Transplantation v. U.S. Food & Drug Admin., 180 F. Supp.
2d 29, 33 (D.D.C. 2001); see also Vaughn v. Rosen, 484 F.2d 820, 826 (D.C. Cir. 1973)). Such

“[a] Vaughn index is an affidavit that specifically describes the withheld or redacted documents

and justifies, in detail, why each withheld record that would be responsive to the request is

exempt from disclosure under FOIA.” Campaign for Responsible Transplantation, 180 F. Supp.
2d at 32 (citing King, 830 F.2d at 223-24 (D.C. Cir. 1987)). An agency does not necessarily

need to produce a Vaughn Index in every FOIA suit. “Rather, ‘[a]n agency may carry its burden

of properly invoking an exemption by submitting sufficiently detailed affidavits or declarations,

a Vaughn index of the withheld documents, or both.” Dillon, 2019 WL 249580, at *8 n.4

(quoting Hardy, 243 F. Supp. 3d at 162). Regardless of how an agency carries its burden, the

bottom line is that, as a matter of law, “FOIA itself places the burden on the agency to sustain the

lawfulness of specific holdings in litigation.” Natural Res. Def. Council v. Nuclear Regulatory

Comm’n, 216 F.3d 1180, 1190 (D.C. Cir. 2000); see also 5 U.S.C. § 552(a)(4)(B).

       Thus, this Court must determine whether the material provided by the agency satisfies the

agency’s burden to “demonstrate that all reasonably segregable information has been released.”

Gatore, F. Supp. 3d at 51 (citation omitted). In this instance, because ICE has not provided a

Vaughn Index for any records other than the Operational Plan, the Court looks to the two




                                                49
declarations that ICE offers regarding its searches and application of exemptions. The problem

for ICE is that these declarations focus on the searches conducted and why the FOIA exemptions

are apt, and do not at any point speak with more particularity about the nature of the redactions

applied to records regarding “the setting and calculation of bond amounts.” The agency’s lack of

“specificity,” the “defining requirement of the Vaughn Index and [declaration],” King, 830 F.2d

at 210 (quoting Vaughn, 484 F.2d at 827), falls far short of what FOIA demands. The

declarations, standing alone, do not permit the Court to conduct the de novo review required by

the statute. See Church of Scientology of California v. Turner, 662 F.2d 784 (D.C. Cir. 1980)

(discussing cases in which court denied summary judgment “based upon agency affidavits that

were too conclusory or vague” to allow the court to conduct the de novo review “required by

FOIA”); see also Queen v. Gonzales, No. 96-1387, 2005 WL 3204160, at *2 (D.D.C. Nov. 15,

2005). And because there is no Vaughn Index, Plaintiff has no other way to effectively test, nor

can this Court independently assess, the application of exemptions to the records at issue and

determine whether those exemptions are justified. Indeed, on the record before the Court, it is

not even apparent how many documents were withheld in part or in full, nor is it clear which

exemptions the agency invokes, for anything other than the Operational Plan. Thus, ICE has not

met its burden to “sustain the lawfulness” of its “specific holdings.” Natural Res. Def. Council,
216 F.3d at 1190.

       Nor can ICE shift this burden to NIJC based on the allegation that “Plaintiff never

provid[ed] a list of [B]ates numbers” to identify the documents at issue. Def.’s Reply 3.

Although Bates numbers might make the agency’s task easier, there is no legal requirement that

Plaintiff provide this information. And although Plaintiff’s references to the February 13, 2018

Joint Status Report leave more room than ideal for ambiguity and misunderstanding, when the




                                                50
excerpt from that status report is read in context, NIJC does indicate which records it contests.

In this joint status report, the excerpted portion regarding “the setting and calculation of bond

amounts” followed Plaintiff’s quotation of prong one of the 2014 and 2017 FOIA requests,

which addressed ICE’s San Antonio and Seattle AORs. The most logical interpretation, then, is

that Plaintiff contests redactions within records that refer to “the setting and calculation of bond

amounts” in the context of the San Antonio and Seattle AORs (prong one of the FOIA request).

It blinks reality to conclude, as Defendants urge, that all potentially responsive records

referenced in the joint status report “likely originated from OMB,” Def.’s Reply 3, when the

records request specifically references two ICE Field Offices. 18 The Court thus orders ICE to

produce a Vaughn Index of the records that it processed and provided to NIJC after conducting

updated searches regarding the AOR component of the 2017 FOIA request. 19

                                 C. Material Withheld by OMB

       The final issue facing this Court is whether OMB has justified its application of FOIA

Exemption 5, as Defendants argue, or whether OMB has improperly withheld material, as

Plaintiff contends. Defendant OMB invokes Exemption 5’s deliberative process privilege to

withhold in full twelve records. To meet its burden, the agency provided both a declaration and



       18
          The Court notes, for instance, that the parties’ September 14, 2018 Joint Status Report
regarding the supplemental AOR searches identified 40 pages, apparently produced by ICE, with
Bates numbers 2016-ICLI-00019 6937 through 2016-ICLI-00019 6976. See Joint Status Report
(Sept. 14, 2018).
       19
           As discussed previously, the supplemental search of the AORs conducted in the wake
of Defendants’ litigation review updated the time frame that applied to field office searches
(prong one), and thereby subsumed the 2014 search. Thus, ICE’s Vaughn Index must address
the entirety of the updated 2017 search of the field offices (spanning June 1, 2013 to August 1,
2018, see Fuentes Decl. ¶ 46), but need not address the records produced in the original 2014
search of the Seattle and San Antonio Field Offices, except to the extent that the Seattle Field
Office’s searches conducted in response to the 2017 request relied upon the earlier request. See
Fuentes Decl. ¶ 44.


                                                 51
a Vaughn Index that covers each of these records. Plaintiff contends that OMB has not provided

adequate justification for this withholding. See Pl.’s Mem. Opp’n 13. NIJC does not offer any

specific argumentation on this point, instead invoking D.C. Circuit precedent regarding the limits

of Exemption 5 and indicating in broad strokes what an agency must provide in order to support

its segregability analysis. Id. at 13–14. For the reasons set forth below, the Court finds that

OMB has met its burden regarding segregability and may withhold these twelve records in full.

                         1. Application of Exemption 5 to OMB Records

       As previously explained, FOIA Exemption 5’s deliberative process privilege aims to

“prevent injury to the quality of agency decisions.” Sears, 421 U.S. at 151. It does so by

protecting “the decision making processes of government agencies,” with an emphasis on

protecting “documents reflecting advisory opinions, recommendations and deliberations

comprising part of a process by which governmental decisions and policies are formulated.” Id.

at 150 (internal quotations omitted). Again, for the privilege to apply, the record must “bear on

the formulation or exercise of agency policy-oriented judgment.” Petroleum Info. Corp., 976
F.2d at 1435 (emphasis in original). The party invoking the privilege bears the burden of

showing that the record is both predecisional and deliberative. See Prop. of the People, 330 F.

Supp. 3d at 382. To satisfy this burden, “a government agency must usually submit a

sufficiently detailed Vaughn index for each document and an affidavit or declaration stating that

it has released all segregable material.” Bloche v. Dep’t of Defense, 370 F. Supp. 3d 40, 55

(D.D.C. 2019) (citation omitted).

       Here, OMB has provided a declaration explaining how the deliberative process privilege

applies to each of the twelve documents. See Walsh Decl. ¶¶ 11–15. The agency has also offered

a Vaughn Index that discusses each of the twelve records that it has withheld under the




                                                 52
deliberative process privilege. Document numbers 2, 3, 7, 9, 11, and 13 are specifically

identified as communications between OMB staff and senior OMB policy leadership or other

senior officials regarding a proposed or non-final policy option. OMB Vaughn Index, ECF 54-3;

see also Walsh Decl. ¶ 8. Document numbers 1, 4, 5, 8, 10, and 12 are specifically identified as

items prepared by OMB staff for senior OMB policy leadership as well as between senior OMB

leadership “in the process of preparing the President’s Budget” or in other “budget formulation

activities.” OMB Vaughn Index; see also Walsh Decl. ¶ 9. Based on these descriptions, the

Court agrees with the agency that the twelve identified documents qualify at least in part for

withholding pursuant to the deliberative process privilege. 20

                                         2. Segregability

       Before concluding that OMB’s application of the exemption is proper, a separate

segregability analysis is required. See, e.g., Johnson v. Exec. Office U.S. Att’y, 310 F.3d 771,

776 (D.C. Cir. 2002) (citing 5 U.S.C. § 552(b) and Mead Data Cent., 566 F.2d at 260). As

indicated previously, Plaintiff contends that OMB has not complied with FOIA’s segregability

requirement because “segregability is only tersely addressed” in the agency’s declaration, and

the Vaughn Index offers no additional segregability analysis. Pl.’s Mem. Opp’n 12–13. NIJC

protests OMB’s withholding of twelve records “in their entirety,” id. at 13, arguing that OMB

has not provided “an adequate justification for concluding that there are no segregable portions”

of the twelve records at issue, id. at 14; see also Pl.’s Reply Mem. 10. Defendants respond that




       20
         The Walsh Declaration and the Vaughn Index in fact address thirteen documents.
Document number 6, titled “Secretary’s Enforcement Priority Memo,” was mentioned in the
body of an email that was produced but was not located in OMB’s search. See OMB Vaughn
Index 1. Because Plaintiff does not contest the adequacy of OMB’s search, the Court need not
address Document number 6 further.


                                                 53
OMB did in fact conduct a full segregability analysis and notes that Plaintiff “offers no specific

dispute” regarding OMB’s application of FOIA exemptions. Defs.’ Reply 5.

       The sole exemption at issue here is Exemption 5’s deliberative process privilege.

Invocation of the deliberative process privilege, even if justified, “does not protect documents in

their entirety; if the government can segregate and disclose non-privileged factual information

within a document, it must.” Loving, 550 F.3d at 38. Because the agency “ultimately [has] the

onus of proving that the [documents] are exempt from disclosure,’” Hardy, 243 F. Supp. 3d at

162 (quoting Pub. Citizen Health Research Grp., 185 F.3d at 904–05), the agency bears the

burden of establishing that it has released all nonexempt segregable information. Nonetheless,

“[a]gencies are entitled to a presumption that they complied with the obligation to disclose

reasonably segregable material.” Sussman, 494 F.3d at 1117 (citing Boyd v. U.S. Marshalls

Serv., 475 F.3d 381, 391 (D.C. Cir. 2007)). To overcome this presumption, the requestor must

provide a “quantum of evidence.” Id. At a minimum, “[g]iven FOIA’s pro-disclosure purpose,”

the requester seeking to rebut the presumption that the agency is due must “produce evidence

that would warrant a belief by a reasonable person that the alleged Government impropriety

might have occurred.” Nat’l Archives & Records Admin. v. Favish, 541 U.S. 157, 159 (2004);

see also Sussman, 494 F.3d at 1117.

       In this case, OMB withholds the 12 disputed documents in their entirety. The agency

states that, “[i]n determining the information to be withheld, OMB staff carefully assessed

whether factual or nonexempt information could be segregated and disclosed.” Walsh Decl. ¶

15. The agency further avers that it has released “[a]ll nonexempt segregable information” that

was responsive to Plaintiff’s requests and that “[t]he information that was withheld consists of

discussions involving economic, legal, and policy issues in which facts are inextricably




                                                54
intertwined with deliberative discussion, opinions, and policy recommendations.” Id. Plaintiff

offers no evidence of government impropriety beyond broad allegations that withholding

documents in their entirety compels the conclusion that the agency did not properly segregate

exempt from nonexempt material.

       Granting the agency the presumption of regularity it is due, see Sussman, 494 F.3d at

1117, this Court finds that OMB has discharged its burden concerning segregability. Under the

law of this Circuit, an agency is required both to provide “a statement of its reasons,” and to

“describe what proportion of the information in a document is non-exempt and how that material

is dispersed throughout the document.” Trea Senior Citizens League v. U.S. Dep’t of State, 923
F. Supp. 2d 55, 70 (D.D.C. 2013) (quoting Mead Data Cent., 566 F.2d at 261). OMB has

satisfied both requirements. Its Vaughn Index provides a statement of its reasons for each of the

documents. See generally OMB Vaughn Index. And its sworn declaration establishes how the

non-exempt material relates to the exempted material by stating that any non-exempt material is

“inextricably intertwined with deliberative discussion, opinions, and policy recommendations,”

such that “[a]ny facts in the withheld portions of responsive records . . . also qualify as

privileged.” Walsh Decl. ¶ 15. Exemption 5 only requires an agency to disclose non-exempt

portions of a document if they are not “inextricably intertwined with exempt portions.” Mead

Data Cent., 566 F.2d at 261. Here, the agency has specifically stated that they are so

intertwined, such that it cannot disclose the non-exempt materials. Contrary to what Plaintiff

contends, without a further showing of “Government impropriety,” see Nat’l Archives & Records

Admin., 541 U.S. at 159, that NICJ does not offer and which is not apparent in the record, this

explanation is an “adequate justification for concluding that there are no segregable portions of

any of the twelve (12) fully-withheld records,” Pl.’s Mem. Opp’n 14.




                                                 55
       Thus, the Court concludes that OMB has met its burden regarding application of FOIA

Exemption 5 and may withhold in full all twelve documents. Defendants’ motion for summary

judgment concerning this matter is granted, and Plaintiff’s cross-motion for summary judgment

regarding OMB’s withholdings is denied.

                                     V. CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED IN

PART and DENIED IN PART, and Plaintiff’s cross-motion for summary judgment is

GRANTED IN PART and DENIED IN PART. An order consistent with this Memorandum

Opinion is separately and contemporaneously issued.


Dated: September 12, 2019                                      RUDOLPH CONTRERAS
                                                               United States District Judge




                                              56